


Exhibit 10.34

 

LEASE

 

 

SFERS REAL ESTATE CORP. U,

a Delaware corporation,

 

Landlord,

 

and

 

VIVUS, INC.,

a Delaware corporation,

 

Tenant

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

page

 

 

 

1.

USE AND RESTRICTIONS ON USE

1

 

 

 

2.

TERM

2

 

 

 

3.

RENT

4

 

 

 

4.

RENT ADJUSTMENTS

4

 

 

 

5.

SECURITY DEPOSIT

7

 

 

 

6.

ALTERATIONS

8

 

 

 

7.

REPAIR

9

 

 

 

8.

LIENS

10

 

 

 

9.

ASSIGNMENT AND SUBLETTING

10

 

 

 

10.

INDEMNIFICATION

13

 

 

 

11.

INSURANCE

13

 

 

 

12.

WAIVER OF SUBROGATION

14

 

 

 

13.

SERVICES AND UTILITIES

14

 

 

 

14.

HOLDING OVER

15

 

 

 

15.

SUBORDINATION

15

 

 

 

16.

RULES AND REGULATIONS

15

 

 

 

17.

REENTRY BY LANDLORD

16

 

 

 

18.

DEFAULT

16

 

 

 

19.

REMEDIES

17

 

 

 

20.

TENANT’S BANKRUPTCY OR INSOLVENCY

19

 

 

 

21.

QUIET ENJOYMENT

20

 

 

 

22.

CASUALTY

20

 

 

 

23.

EMINENT DOMAIN

21

 

 

 

24.

SALE BY LANDLORD

22

 

 

 

25.

ESTOPPEL CERTIFICATES

22

 

 

 

26.

SURRENDER OF PREMISES

22

 

 

 

27.

NOTICES

23

 

 

 

28.

TAXES PAYABLE BY TENANT

23

 

 

 

29.

RELOCATION OF TENANT [INTENTIONALLY OMITTED]

23

 

 

 

30.

DEFINED TERMS AND HEADINGS

23

 

 

 

31.

TENANT’S AUTHORITY

24

 

 

 

32.

FINANCIAL STATEMENTS AND CREDIT REPORTS

24

 

 

 

33.

COMMISSIONS

24

 

 

 

34.

TIME AND APPLICABLE LAW

24

 

 

 

35.

SUCCESSORS AND ASSIGNS

24

 

 

 

36.

ENTIRE AGREEMENT

24

 

 

 

37.

EXAMINATION NOT OPTION

25

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

page

 

 

 

38.

RECORDATION

25

 

 

 

39.

LETTER OF CREDIT

25

 

 

 

40.

OPTION TO RENEW

27

 

 

 

41.

ACCELERATION OPTION

28

 

 

 

42.

BUILDING SIGNAGE

29

 

 

 

43.

MONUMENT SIGNAGE

29

 

 

 

44.

HAZARDOUS MATERIALS

30

 

 

 

45.

LIMITATION OF LANDLORD’S LIABILITY

33

 

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

 

EXHIBIT A-1 – SITE PLAN

 

EXHIBIT B – INITIAL ALTERATIONS

 

EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

 

EXHIBIT D – RULES AND REGULATIONS

 

EXHIBIT E – EARLY POSSESSION AGREEMENT

 

EXHIBIT F – FORM OF LETTER OF CREDIT

 

EXHIBIT G – FORM OF HAZARDOUS MATERIALS QUESTIONNAIRE

 

EXHIBIT H – APPROVED HAZARDOUS MATERIALS

 

EXHIBIT I – FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

ii

--------------------------------------------------------------------------------


 

MULTI-TENANT INDUSTRIAL NET LEASE

 

REFERENCE PAGES

 

BUILDING:

 

 

Mountain View Corporate Center

351 East Evelyn Avenue

Mountain View, California 94041

 

The Building is part of a multi-building project currently containing
approximately 267,315 rentable square feet and commonly known as Mountain View
Corporate Center (“Project”), as depicted on the Site Plan attached hereto as
Exhibit A-1.

 

 

 

LANDLORD:

 

 

SFERS REAL ESTATE CORP. U,

a Delaware corporation

 

 

 

LANDLORD’S ADDRESS:

 

SFERS Real Estate Corp. U

c/o RREEF Real Estate

101 California Street, 26th Floor

San Francisco, California 94111

Attn:  Asset Manager

 

 

 

WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:

 

SFERS Real Estate Corp. U

08.N25001 - MOUNTAIN VIEW CORP. CTR.

P.O. Box 9047

Addison, Texas 75001-9047

 

 

 

LEASE REFERENCE DATE:

 

December 11, 2012

 

 

 

TENANT:

 

 

VIVUS, INC.,

a Delaware corporation

 

 

 

TENANT’S NOTICE ADDRESS:

 

 

 

 

 

(a)   As of beginning of Term:

 

The Premises

Attn: General Counsel

 

 

 

(b)   Prior to beginning of Term (if different):

 

1172 Castro Street

Mountain View, California 94040

Attn: General Counsel

 

 

 

PREMISES ADDRESS:

 

 

351 East Evelyn Avenue

Mountain View, California 94041

 

 

 

PREMISES RENTABLE AREA:

 

Approximately 45,240 sq. ft. (for outline of Premises see Exhibit A)

 

 

 

USE:

 

 

General office use, administration and research and development related to the
pharmaceutical drug industry and other legal uses related thereto.

 

 

 

COMMENCEMENT DATE:

 

 

The date that is the later of (i) May 1, 2013, and (ii) four (4) months
following delivery of the Premises to Tenant; the Commencement Date is estimated
to be May 1, 2013

 

 

 

SCHEDULED DELIVERY DATE:

 

January 1, 2013

 

 

LW

LV

 

Initials

 

iii

--------------------------------------------------------------------------------


 

TERM OF LEASE:

 

Approximately eighty-four (84) months beginning on the Commencement Date and
ending on the Termination Date.  The period from the Commencement Date to the
last day of the same month is the “Commencement Month.”

 

 

 

TERMINATION DATE:

 

The last day of the eighty-fourth (84th) full calendar month after (if the
Commencement Month is not a full calendar month), or from and including (if the
Commencement Month is a full calendar month), the Commencement Month, which
Termination Date is estimated to be April 30, 2020.

 

 

 

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT (Article 3):*

 

 

 

Months

 

Rentable Square

 

Annual Rent

 

 

 

Monthly Installment

 

from

 

through

 

Footage

 

Per Square Foot

 

Annual Rent

 

of Rent

 

1

 

12

 

45,240

 

$

31.20

 

$

1,411,488.00

 

$

117,624.00

 

13

 

24

 

45,240

 

$

32.14

 

$

1,454,013.60

 

$

121,167.80

 

25

 

36

 

45,240

 

$

33.10

 

$

1,497,444.00

 

$

124,787.00

 

37

 

48

 

45,240

 

$

34.09

 

$

1,542,231.60

 

$

128,519.30

 

49

 

60

 

45,240

 

$

35.11

 

$

1,588,376.40

 

$

132,364.70

 

61

 

72

 

45,240

 

$

36.16

 

$

1,635,878.40

 

$

136,323.20

 

73

 

84

 

45,240

 

$

37.24

 

$

1,684,737.60

 

$

140,394.80

 

 

--------------------------------------------------------------------------------

* Monthly Installment of Rent for the full calendar months seven (7) through
twelve (12) of the initial Term is subject to abatement pursuant to Section 3.3
of the Lease.

 

INITIAL ESTIMATED MONTHLY INSTALLMENT OF RENT ADJUSTMENTS (Article 4):

 

$21,715.20

 

 

 

TENANT’S PROPORTIONATE SHARE:

 

100% of the Building and 16.92% of the Project

 

 

 

SECURITY DEPOSIT:

 

$250,000.00 (In cash or Letter of Credit pursuant to Article 39 of this Lease).

 

 

 

ASSIGNMENT/SUBLETTING FEE:

 

$1,500.00

 

 

 

REAL ESTATE BROKER:

 

Cornish & Carey Commercial Newmark Knight Frank, representing Landlord, and
Jones Lang LaSalle, representing Tenant.

 

 

 

TENANT’S NAICS CODE:

 

325412

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

LW

LV

 

Initials

 

iv

--------------------------------------------------------------------------------


 

AMORTIZATION RATE:

 

N/A

 

The Reference Pages information is incorporated into and made a part of the
Lease.  In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control.  The Lease includes Exhibits A through I,
all of which are made a part of the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have entered into the Lease as of the
Lease Reference Date set forth above.

 

LANDLORD:

 

TENANT:

 

 

 

SFERS REAL ESTATE CORP. U,

a Delaware corporation

 

VIVUS, INC.,

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Lisa Vogel

 

By:

/s/ Leland Wilson

 

 

 

Name: Lisa Vogel

 

Name: Leland Wilson

 

 

 

Title: Vice President, Asset Manager

 

Title: Chief Executive Officer

 

 

 

Dated: 12/13/12

 

Dated: 12/12/12

 

v

--------------------------------------------------------------------------------


 

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1.  The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

 

1.                                      USE AND RESTRICTIONS ON USE.

 

1.1                               The Premises are to be used solely for the
purposes set forth on the Reference Pages and for no other purpose without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.  Tenant shall not do or permit anything to be
done in or about the Premises which will in any way obstruct or interfere with
the rights of other tenants or occupants of the Building or injure or disturb
them, or allow the Premises to be used for any improper, unlawful, or reasonably
objectionable purpose, or commit any waste.  Tenant shall not do, permit or
allow in, on, or about the Premises the sale of any alcoholic liquor without the
written consent of Landlord first obtained.  Tenant shall comply with all
federal, state and city laws, codes, ordinances, rules and regulations
(collectively, “Regulations”) applicable to the use of the Premises and its
occupancy and shall promptly comply with all governmental orders and directions
for the correction, prevention and abatement of any violations in the Building
or appurtenant land, caused or permitted by, or resulting from the specific use
by, Tenant, or in or upon, or in connection with, the Premises, all at Tenant’s
sole expense.  Tenant shall, at its own expense, procure any and all licenses
and permits required for the conduct of Tenant’s Permitted Use by applicable
Regulations, including without limitation, with respect to any machinery or
equipment that emits vibrations or noise.  Any noise or vibrations resulting
from the Permitted Use shall not violate Regulations and shall not unreasonably
impact the operations of the Project or interfere with Landlord’s operations
therein.  In the event an unreasonable amount of noise or vibration emanates
from the Building, Tenant shall immediately cease all such noise or vibration
creating activities.  Further, Tenant agrees to install at Tenant’s sole cost
and expense any such sound-proofing, measures on floors, walls and ceilings of
the Building as is necessary to abate noise or vibration emanating from within
the Premises.  Notwithstanding the foregoing, Landlord, at its sole cost and
expense (except to the extent properly included in Expenses) shall be
responsible for correcting any violations of applicable Regulations (including,
without limitation, Title III of the Americans with Disabilities Act) in effect
(and as interpreted and enforced) as of the Commencement Date with respect to
the common areas of the Project, including the parking areas.  Landlord shall
have the right to contest any alleged violations of Regulation in good faith,
including, without limitation, the right to apply for and obtain a waiver or
deferment of compliance, the right to assert any and all defenses allowed by
Regulation and the right to appeal any decisions, judgments or rulings to the
fullest extent permitted by Regulation.  Landlord, after the exhaustion of any
and all rights to appeal or contest, will make all repairs, additions,
alterations or improvements necessary to comply with the terms of any final
order or judgment.  Notwithstanding the foregoing, Tenant, not Landlord, shall
be responsible for the correction of any violations of Regulations that arise
out of or in connection with: (a) the specific nature of Tenant’s use of or
business in the Premises (other than general office use), (b) the acts or
omissions of Tenant, its agents, employees or contractors, and (c) any repairs,
alterations, additions or improvements performed by or on behalf of Tenant. 
Nothing in this Lease shall be deemed or construed to require Tenant to perform
any alterations, additions or improvements (and/or incur any cost or expense in
connection therewith, except to the extent reimbursable to Landlord as an
Expense pursuant to Article 4 below) which are necessary to comply with
Regulations which require structural alterations, capital improvements or the
installation of new or additional mechanical, electrical, plumbing or fire/life
safety systems not arising from or otherwise triggered by the particular use of
Tenant (other than general office use) or any alterations, additions or
improvements performed by or on behalf of Tenant.  Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way increase the rate of (unless Tenant agrees to pay
for such increase), invalidate or prevent the procuring of any insurance
protecting against loss or damage to the Building or any of its contents by fire
or other casualty or against liability for damage to property or injury to
persons in or about the Building or any part thereof.

 

1.2                               Subject to the terms of Section 44 below,
Tenant shall not, and shall not direct or permit any of its agents, contractors,
employees, licensees or invitees (collectively, the “Tenant Entities”) to at any
time handle, use, manufacture, store or dispose of (collectively, “Handle”) in
or about the Premises or the Building any (collectively, “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively, “Environmental Laws”), nor shall
Tenant allow or permit any Hazardous Materials to be used in any manner not
fully in compliance with all Environmental Laws, in the Premises or the Building
or by Tenant or any Tenant Entity in any appurtenant land or allow the
environment to become contaminated with any Hazardous Materials by Tenant or any
Tenant Entities.  Notwithstanding the foregoing,

 

1

--------------------------------------------------------------------------------


 

Tenant may Handle products containing small quantities of Hazardous Materials to
the extent customary and necessary for the use of the Premises for the conduct
of Tenant’s business consistent with the Permitted Use; provided that Tenant
shall always Handle any such Hazardous Materials in a safe and lawful manner and
never allow such Hazardous Materials to contaminate the Premises, Building and
appurtenant land or the environment.  Tenant shall protect, defend, indemnify
and hold each and all of the Landlord Entities (as defined in Article 30)
harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of any actual or
asserted failure of Tenant to fully comply with all applicable Environmental
Laws, or the presence, handling, use or disposition in or from the Premises of
any Hazardous Materials by Tenant or any Tenant Entity (even though permissible
under all applicable Environmental Laws or the provisions of this Lease), or by
reason of any actual or asserted failure of Tenant to keep, observe, or perform
any provision of this Section 1.2 or Article 44 below.  Prior to Tenant (and at
least ten (10) days prior to any assignee or any subtenant of Tenant) taking
possession of any part of the Premises, Tenant shall disclose to Landlord in
writing the names and amounts of all Hazardous Materials, or any combination
thereof, which Tenant initially desires to Handle on, in, under or about the
Premises or the Project, during the Term by executing and delivering to Landlord
a “Hazardous Materials Questionnaire”, in the form attached hereto as Exhibit G
(as updated and modified by Landlord, from time to time).  Tenant’s disclosure
obligations under this Section 1.2 shall include a requirement that, to the
extent any information contained in a Hazardous Materials Questionnaire
previously delivered by Tenant shall become inaccurate in any material respect,
Tenant shall immediately deliver to Landlord a new updated Hazardous Materials
Questionnaire.  Landlord shall review and approve or disapprove Tenant’s use of
the Hazardous Materials disclosed in Tenant’s completed Hazardous Materials
Questionnaire within a reasonable time period following Landlord’s receipt
thereof.  As of the date hereof, Landlord has not received written notice from
any governmental agencies that the Building is in violation of any Environmental
Laws.  Further, to Landlord’s actual knowledge, there are no Hazardous Materials
in or at the Building in violation of Environmental Laws.  For purposes of this
Section, “Landlord’s actual knowledge” shall be deemed to mean and limited to
the current actual knowledge of Lisa Vogel, Landlord’s representative for the
Building, at the time of execution of this Lease and not any implied, imputed,
or constructive knowledge of said individual or of Landlord or any parties
related to or comprising Landlord and without any independent investigation or
inquiry having been made or any implied duty to investigate or make any
inquiries; it being understood and agreed that such individual shall have no
personal liability in any manner whatsoever hereunder or otherwise related to
the transactions contemplated hereby.  Tenant shall not be liable for any cost
or expense related to removal, cleaning, abatement or remediation of Hazardous
Materials existing in the Premises prior to the date Landlord tenders possession
of the Premises to Tenant, including, without limitation, Hazardous Materials in
the ground water or soil, except to the extent that any of the foregoing results
directly or indirectly from any act or omission by Tenant or any Tenant Entity
or any Hazardous Materials disturbed, distributed or exacerbated by Tenant or
any Tenant Entity.  For purposes of this Article 1, Tenant, not Landlord, shall
have the burden to prove with reasonable and unequivocal documentation that such
Hazardous Materials were in fact preexisting in the Premises prior to the date
Landlord delivered possession of the Premises to Tenant.

 

1.3                               Tenant and the Tenant Entities will be
entitled to the non-exclusive use, together with the other occupants of the
Project, of the common areas of the Project as they exist from time to time
during the Term, including the use on an un-reserved basis of one hundred
eighty-one (181) parking spaces located in the parking facilities, subject to
Landlord’s rules and regulations regarding such use.  However, in no event will
Tenant or the Tenant Entities park more vehicles in the parking facilities than
the number of parking spaces forth in this Section 1.3.  The foregoing shall not
be deemed to provide Tenant with an exclusive right to any particular parking
spaces or any guaranty of the availability of any particular parking spaces.  No
less than one hundred eighty-one (181) unreserved parking spaces shall be
available for Tenant’s use during the Term, subject to force majeure,
condemnation and changes in the applicable parking ratio by the governing
jurisdiction.  If during the Term more than fifteen percent (15%) of the parking
shall no longer be available for Tenant and Tenant’s invitees on an unreserved,
first-come, first-served basis, Landlord may satisfy its obligations to provide
parking for Tenant and Tenant’s invitees for the portion of the parking that is
no longer on an unreserved, first-come, first-served basis by using diligent and
good faith efforts to make available to Tenant and Tenant’s invitees alternate
parking at the Property for said portion of the parking on an unreserved,
first-come, first-served basis. Under no circumstances shall such efforts
require Landlord to construct an alternative parking structure.  Similarly,
under no circumstances shall such efforts require Landlord to provide any
reimbursement for validated parking to Tenant. Tenant accepts and agrees that
Landlord may be unable to make available to Tenant and Tenant’s invitees
alternate parking at the Property for said portion of the parking on an
unreserved, first-come, first-served basis, and that Tenant shall not be
entitled to any reduction in rent or any other remedy if Landlord fails to make
available such alternate parking.

 

2.                                      TERM.

 

2.1                               The Term of this Lease shall begin on the date
(“Commencement Date”) as shown on the Reference Pages as the Commencement Date,
and shall terminate on the date (“Termination Date”) as shown on the Reference
Pages as the Termination Date, unless sooner terminated by the provisions of
this Lease.  Tenant shall, at Landlord’s request, execute and

 

2

--------------------------------------------------------------------------------


 

deliver a memorandum agreement provided by Landlord in the form of Exhibit C
attached hereto, setting forth the actual Commencement Date, Termination Date
and, if necessary, a revised rent schedule.  Should Tenant fail to do so or fail
to reasonably dispute the date set forth in Landlord’s form within thirty (30)
days after Landlord’s request, the information set forth in such memorandum
provided by Landlord shall be conclusively presumed to be agreed and correct. 
Landlord shall deliver possession of the Premises to Tenant, subject to the
terms of Section 7.1 below, in the condition that exists as of the date of this
Lease.

 

2.2                               Tenant agrees that in the event of the
inability of Landlord to deliver possession of the Premises on the Scheduled
Delivery Date set forth on the Reference Pages for any reason, Landlord shall
not be liable for any damage resulting from such inability, but except to the
extent such delay is the result of the acts or omissions of Tenant or any Tenant
Entity, Tenant shall not be liable for any rent until the Commencement Date.  No
such failure to give possession on the Scheduled Delivery Date set forth on the
Reference Pages shall affect the other obligations of Tenant under this Lease,
except that the actual Commencement Date shall be postponed until four
(4) months after the date that Landlord delivers possession of the Premises to
Tenant unless such delay is caused by the acts or omissions of Tenant or any
Tenant Entities.  If any delay is the result of the acts or omissions of Tenant
or any Tenant Entities, the Commencement Date and the payment of rent under this
Lease shall be accelerated by the number of days of such delay.  Landlord and
Tenant agree and acknowledge that the Premises is currently leased to a tenant
whose lease expires December 31, 2012, with no options or rights to extend. 
Landlord believes such tenant will vacate the Premises on or before such date
and will use commercially reasonable efforts to cause such tenant to vacate the
Premises on or before such date, including promptly commencing eviction
proceedings.  Notwithstanding any of the foregoing to the contrary, if Landlord
has not delivered possession of the Premises in accordance with Section 2.2 for
any reason on or before February 15, 2013 (the “Outside Delivery Date”), then,
as Tenant’s sole remedy hereunder, Tenant shall have the option to terminate
this Lease exercisable by giving written notice to Landlord on or before the
earlier to occur of:  (i) ten (10) business days after the Outside Delivery
Date; and (ii) the date of actual delivery of the Premises.  Landlord and Tenant
acknowledge and agree that:  (a) the determination of the Outside Delivery Date
shall take into consideration the effect of any delays caused by the acts or
omissions of Tenant on any Tenant Entities; and (b) the Outside Delivery Date
shall be postponed by the number of days, but in no event more than thirty (30)
days, the Outside Delivery Date is delayed due to strikes, acts of God,
shortages of labor or materials, war, terrorist acts, civil disturbances and
other causes beyond the reasonable control of Landlord.  In the event that
Tenant terminates this Lease as provided in this Section 2.2, monies previously
paid by Tenant shall be reimbursed to Tenant or, if this Lease is not
terminated, the date Tenant is otherwise obliged to commence payment of rent
shall be delayed by one additional day for each day that the delivery date is
delayed beyond the Outside Delivery Date.

 

2.3                               Subject to the terms of this Section 2.3 and
provided that this Lease and the Early Possession Agreement (as defined below)
have been fully executed by all parties and Tenant has delivered all prepaid
rental, the Security Deposit or Letter of Credit (as the case may be), and
insurance certificates required hereunder, Landlord grants Tenant the right to
enter the Premises, at Tenant’s sole risk, as soon as the Premises have been
vacated, but in no event less than four (4) months prior to the Commencement
Date for the purpose of performing the Initial Alterations specified in
Exhibit B attached hereto, installing telecommunications and data cabling,
equipment, furnishings and other personalty, and otherwise preparing the
Premises for Tenant’s occupancy.  Such possession prior to the Commencement Date
shall be subject to all of the terms and conditions of this Lease, except that
Tenant shall not be required to pay Monthly Installment of Rent or, during the
first sixty (60) days of such period of early entry, Tenant’s Proportionate
Share of Expenses and Taxes, with respect to the period of time prior to the
Commencement Date during which Tenant occupies the Premises for such purposes. 
Subject to the terms and conditions of this Section 2.3, during such early
possession period, Tenant may utilize a portion of the Premises for the
Permitted Use without an obligation to pay Monthly Installments of Rent or
Tenant’s Proportionate Share of Expenses and Taxes.  However, Tenant shall be
liable for any utilities or special services provided to Tenant during any such
early possession period and commencing on the sixty-first (61st) day of such
early entry upon the Premises, Tenant shall be liable to pay to Landlord
Tenant’s Proportionate Share of Expenses and Taxes.  Said early possession shall
not advance the Termination Date.  Landlord may withdraw such permission to
enter the Premises prior to the Commencement Date at any time that Landlord
reasonably determines that such entry by Tenant is causing a dangerous situation
for Landlord, Tenant or their respective contractors or employees, or if
Landlord reasonably determines that such entry by Tenant is hampering or
otherwise preventing Landlord from proceeding with any of Landlord’s work
required to be completed prior to delivery of possession of the Premises.  As a
condition to any early entry by Tenant pursuant to this Section 2.3, Tenant
shall execute and deliver to Landlord an early possession agreement (the “Early
Possession Agreement”) in the form attached hereto as Exhibit E, provided by
Landlord, setting forth the actual date for early possession and the date for
the commencement of payment of Monthly Installment of Rent.

 

3

--------------------------------------------------------------------------------


 

3.                                      RENT.

 

3.1                               Tenant agrees to pay to Landlord the Annual
Rent in effect from time to time by paying the Monthly Installment of Rent then
in effect on or before the first day of each full calendar month during the
Term, except that the first (1st) full month’s Monthly Installment of Rent and
Tenant’s Proportionate Share of Expenses and Taxes shall be paid upon the
execution of this Lease.  The Monthly Installment of Rent in effect at any time
shall be one-twelfth (1/12) of the Annual Rent in effect at such time.  Rent for
any period during the Term which is less than a full month shall be a prorated
portion of the Monthly Installment of Rent based upon the number of days in such
month.  Said rent shall be paid to Landlord, without deduction or offset and
without notice or demand, at the Rent Payment Address, as set forth on the
Reference Pages, or to such other person or at such other place as Landlord may
from time to time designate in writing.  Unless specified in this Lease to the
contrary, all amounts and sums payable by Tenant to Landlord pursuant to this
Lease shall be deemed additional rent.

 

3.2                               Tenant recognizes that late payment of any
rent or other sum due under this Lease will result in administrative expense to
Landlord, the extent of which additional expense is extremely difficult and
economically impractical to ascertain.  Tenant therefore agrees that if rent or
any other sum is not paid when due and payable pursuant to this Lease, a late
charge shall be imposed in an amount equal to the greater of:  (a) Fifty Dollars
($50.00), or (b) five percent (5%) of the unpaid rent or other payment;
provided, however, that the foregoing late charge shall not apply to the first
such late payment in any twelve (12) month period of the Term of this Lease or
any extension thereto until following written notice to Tenant and the
expiration of five (5) days thereafter without cure.  The amount of the late
charge to be paid by Tenant shall be reassessed and added to Tenant’s obligation
for each successive month until paid.  The provisions of this Section 3.2 in no
way relieve Tenant of the obligation to pay rent or other payments on or before
the date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord’s remedies pursuant to Article 19 of this Lease in the event
said rent or other payment is unpaid after date due.

 

3.3                               Notwithstanding anything in this Lease to the
contrary, Tenant shall be entitled to an abatement of Monthly Installment of
Rent with respect to the Premises, as originally described in this Lease, in the
amount of $117,624.00 per month for months seven (7) through twelve (12) of the
initial Term (“Rent Abatement Period”).  The maximum total amount of Monthly
Installment of Rent abated with respect to the Premises in accordance with the
foregoing shall equal $705,744.00 (the “Abated Monthly Installment of Rent”). 
If Tenant defaults under this Lease at any time during the Rent Abatement Period
and fails to cure such default within any applicable cure period under this
Lease, then Tenant’s right to receive the Abated Monthly Installment of Rent
shall toll (and Tenant shall be required to pay Monthly Installment of Rent
during such period of any Tenant default) until Tenant has cured, to Landlord’s
satisfaction, such default.  Following Tenant’s cure of any such default, Tenant
shall be entitled to receive the Abated Monthly Installment of Rent up to the
full amount thereof as described above in this Section 3.3.  Only Monthly
Installment of Rent shall be abated pursuant to this Section, as more
particularly described herein, and Tenant’s Proportionate Share of Expenses and
Taxes and all other rent and other costs and charges specified in this Lease
shall remain as due and payable pursuant to the provisions of this Lease.

 

4.                                      RENT ADJUSTMENTS.

 

4.1                               For the purpose of this Article 4, the
following terms are defined as follows:

 

4.1.1                     Lease Year:  Each fiscal year (as determined by
Landlord from time to time) falling partly or wholly within the Term.

 

4.1.2                     Expenses:  All actual costs of operation, maintenance,
repair, replacement and management of the Building (including the amount of any
credits which Landlord may grant to particular tenants of the Building in lieu
of providing any standard services or paying any standard costs described in
this Section 4.1.2 for similar tenants), as determined in accordance with
generally accepted accounting principles, including the following costs by way
of illustration, but not limitation: water and sewer charges; insurance charges
of or relating to all insurance policies and endorsements deemed by Landlord to
be reasonably necessary or desirable and relating in any manner to the
protection, preservation, or operation of the Building or any part thereof
(provided, however, in the event that the Building is damaged by a casualty
event (each, a “Casualty Event”), Tenant’s Proportionate Share of any insurance
deductibles payable pursuant to this Section shall not exceed $25,000.00 for
each such Casualty Event); utility costs, including, but not limited to, the
cost of heat, light, power, steam, gas and energy for the Building; waste
disposal; recycling costs; the cost of security and alarm services (including
any central station signaling system); costs of cleaning, repairing, replacing
and maintaining the common areas, including parking and landscaping, window
cleaning costs; labor costs; costs and expenses of managing the Building
including management and/or administrative fees (provided, however, during the
initial Term of this Lease, the management fees for the Building and the Project
shall equal three percent (3%) of gross income for the Building and the
Project); air

 

4

--------------------------------------------------------------------------------

 

conditioning maintenance costs; HVAC (defined in Section 7.1 below) repair,
service and maintenance, including costs of any regularly scheduled preventive
maintenance/service contracts; elevator maintenance fees and supplies; material
costs; equipment costs including the cost of maintenance, repair and service
agreements and rental and leasing costs; purchase costs of equipment; current
rental and leasing costs of items which would be capital items if purchased;
tool costs; licenses, permits and inspection fees; wages and salaries; employee
benefits and payroll taxes; accounting and legal fees; any sales, use or service
taxes incurred in connection therewith. In addition, Landlord shall be entitled
to recover, as additional rent (which, along with any other capital expenditures
constituting Expenses, Landlord may either include in Expenses or cause to be
billed to Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share of: (i) an allocable portion of the cost of capital
improvement items which are reasonably calculated to reduce operating expenses;
(ii) the cost of fire sprinklers and suppression systems and other life safety
systems or enhance the environmental sustainability of the Property’s
operations; and (iii) other capital expenses which are required under any
Regulations which were not applicable to the Building (as then interpreted and
enforced) as of the date of this Lease; but the costs described in this sentence
shall be amortized over the reasonable life of such expenditures in accordance
with such reasonable life and amortization schedules as shall be determined by
Landlord in accordance with generally accepted accounting principles, with
interest on the unamortized amount at one percent (1%) in excess of the Wall
Street Journal prime lending rate announced from time to time.  Landlord agrees
to act in a commercially reasonable manner in incurring Expenses, taking into
consideration the class and the quality of the Building and shall extrapolate
Expenses in accordance with the methodology used to extrapolate Expenses in
comparable buildings owned by Landlord and its affiliates in the geographic area
in which the Building is located.  Expenses shall not include depreciation or
amortization of the Building or equipment in the Building except as provided
herein, loan principal payments or fees incurred in connection with such debt,
costs of alterations of tenants’ premises, leasing commissions, interest
expenses on long-term borrowings or advertising costs.

 

The following are also excluded from Expenses:

 

(a)                                 Sums (other than management fees, it being
agreed that the management fees included in Expenses are as described in
Section 4.1.2 above) paid to subsidiaries or other affiliates of Landlord for
services on or to the Building and/or Premises, but only to the extent that the
costs of such services exceed the competitive cost for such services rendered by
unrelated persons or entities of similar skill, competence and experience.

 

(b)                                 Any expenses for which Landlord has received
actual reimbursement (other than through Expenses).

 

(c)                                  Attorney’s fees and other expenses incurred
in connection with negotiations or disputes with prospective tenants or tenants
or other occupants of the Building.

 

(d)                                 Costs in connection with leasing space in
the Building, including brokerage commissions, brochures and marketing supplies,
legal fees in negotiating and preparing lease documents.

 

(e)                                  Fines, costs or penalties incurred as a
result and to the extent of a violation by Landlord of any applicable
Regulations.

 

(f)                                   Any fines, penalties or interest resulting
from the gross negligence or willful misconduct of Landlord.

 

(g)                                  The cost of operating any commercial
concession which is operated by Landlord at the Building.

 

(h)                                 Costs incurred by Landlord for the repair of
damage to the Building, to the extent that Landlord is reimbursed for such costs
by insurance proceeds, contractor warranties, guarantees, judgments or other
third party sources.

 

(i)                                     The cost of complying with any
Regulations in effect (and as interpreted and enforced) on the date of this
Lease, provided that if any portion of the Building that was in compliance with
all applicable Regulations on the date of this Lease becomes out of compliance
due to normal wear and tear, the cost of bringing such portion of the Building
into compliance shall be included in Expenses in accordance with Section 4.1.2
of this Lease unless otherwise excluded pursuant to the terms hereof.

 

(j)                                    Reserves not spent by Landlord by the end
of the calendar year for which Expenses are paid.

 

(k)                                 All bad debt loss, rent loss, or reserves
for bad debt or rent loss.

 

(l)                                     Landlord’s charitable and political
contributions.

 

(m)                             All costs of purchasing or leasing major
sculptures, paintings or other major works or objects of art (as opposed to
decorations purchased or leased by Landlord for display in the common areas of
the Building).

 

(n)                                 Depreciation; principal payments of mortgage
and other non operating debts of Landlord.

 

(o)                                 Ground lease rental.

 

5

--------------------------------------------------------------------------------


 

(p)                                 The cost of the initial installation of the
New HVAC Unit (as defined in Section 7.1 below).

 

(q)                                 The cost of roof repairs for the Building
until full roof replacement occurs.  The cost of the first full roof replacement
shall be excluded from Expenses.

 

(r)                                    Except with respect to the cost of
insurance deductibles, the cost of repairs to or replacements of the Building
incurred by reason of a Casualty Event or condemnation, to the extent
(i) Landlord actually receives proceeds of property and casualty insurance
policies or condemnation awards or would have received such proceeds had
Landlord maintained the insurance required to be maintained by Landlord under
this Lease, or (ii) such amounts (together with any deductibles) so that
Tenant’s Proportionate Share exceeds $25,000 for each such Casualty Event.

 

(s)                                   Any cost or expense related to removal,
cleaning, abatement or remediation of Hazardous Materials in or about the
Building, common area or the Project, or fines, penalties or litigation expenses
related thereto, including, without limitation, Hazardous Material in the ground
water or soil, except to the extent such removal, cleaning, abatement or
remediation is related to the routine general repair and maintenance of the
Building, common area or Project.

 

(t)                                    Costs incurred by Landlord for the repair
of damage to the Building, to the extent that Landlord is reimbursed for such
costs by insurance proceeds, contractor warranties, guarantees, judgments or
other third party sources.

 

(u)                                 Any costs, fines, penalties or interest
resulting from the gross negligence, willful misconduct or to the extent of a
violation by Landlord of any applicable Regulations.

 

(v)                                 The cost of repairs or replacements incurred
by reason of fire or other casualty, or condemnation, to the extent Landlord
actually receives proceeds of property and casualty insurance policies or
condemnation awards or would have received such proceeds had Landlord maintained
the insurance required to be maintained by Landlord under this Lease.

 

(w)                               Costs which could properly be capitalized
under generally accepted accounting principles, except to the extent set forth
in the second sentence of Section 4.1.2.

 

(x)                                 Salaries or fringe benefits of employees
whose time is not spent directly and solely in the operation of the Project,
provided that if any employee performs services in connection with the Project
and other buildings, costs associated with such employee may be proportionately
included in Expenses based on the percentage of time such employee spends in
connection with the operation, maintenance and management of the Project.

 

(y)                                 Costs incurred by Landlord in connection
with the correction of latent defects in the original construction of the
Building or Project.

 

(z)                                  Cost incurred in connection with structural
repairs to the Building to the extent such repairs are Landlord’s express
liability to perform pursuant to the terms and conditions of this Lease.

 

4.1.3                     Taxes:  Real estate taxes and any other taxes, charges
and assessments which are levied with respect to the Project or the land
appurtenant to the Project, or with respect to any improvements, fixtures and
equipment or other property of Landlord, real or personal, located in the
Project and used in connection with the operation of the Building and said land,
any payments to any ground lessor in reimbursement of tax payments made by such
lessor; and all fees, expenses and costs incurred by Landlord in investigating,
protesting, contesting or in any way seeking to reduce or avoid increase in any
assessments, levies or the tax rate pertaining to any Taxes to be paid by
Landlord in any Lease Year.  Taxes shall be determined without regard to any
“green building” credit and shall not include any corporate franchise, or
estate, inheritance or net income tax, or documentary transfer tax imposed upon
any transfer by Landlord of its interest in this Lease or any taxes to be paid
by Tenant pursuant to Article 28.  If an assessment of Taxes is payable in
installments, regardless of whether Landlord pays such amount in one lump sum or
elects to pay in installments, Taxes shall include the amount of the installment
and any interest due and payable over the time period of installments are paid
or would have been paid had Landlord elected to pay such Taxes in installments.

 

4.2                               Tenant shall pay as additional rent for each
Lease Year Tenant’s Proportionate Share of Expenses and Taxes incurred for such
Lease Year.

 

4.3                               The annual determination of Expenses shall be
made by Landlord and shall be binding upon Landlord and Tenant, subject to the
provisions of this Section 4.3.  Landlord may deliver such annual determination
to Tenant via regular

 

6

--------------------------------------------------------------------------------


 

U.S. mail.  During the Term, Tenant may review, at Tenant’s sole cost and
expense, the books and records supporting such determination in an office of
Landlord, or Landlord’s agent, during normal business hours, upon giving
Landlord five (5) days advance written notice within ninety (90) days after
receipt of such determination, but in no event more often than once in any one
(1) year period, subject to execution of a confidentiality agreement acceptable
to Landlord, and provided that if Tenant utilizes an independent accountant to
perform such review it shall be one which is reasonably acceptable to Landlord,
is not compensated on a contingency basis and is also subject to such
confidentiality agreement.  If Tenant fails to object to Landlord’s
determination of Expenses within one hundred twenty (120) days after receipt, or
if any such objection fails to state with specificity the reason for the
objection, Tenant shall be deemed to have approved such determination and shall
have no further right to object to or contest such determination.

 

4.4                               Prior to the actual determination thereof for
a Lease Year, Landlord may from time to time estimate Tenant’s liability for
Expenses and/or Taxes under Section 4.2, Article 6 and Article 28 for the Lease
Year or portion thereof.  Landlord will give Tenant written notification of the
amount of such estimate and Tenant agrees that it will pay, by increase of its
Monthly Installments of Rent due in such Lease Year, additional rent in the
amount of such estimate.  Any such increased rate of Monthly Installments of
Rent pursuant to this Section 4.4 shall remain in effect until further written
notification to Tenant pursuant hereto.

 

4.5                               When the above mentioned actual determination
of Tenant’s liability for Expenses and/or Taxes is made for any Lease Year and
when Tenant is so notified in writing, then:

 

4.5.1                     If the total additional rent Tenant actually paid
pursuant to Section 4.3 on account of Expenses and/or Taxes for the Lease Year
is less than Tenant’s liability for Expenses and/or Taxes, then Tenant shall pay
such deficiency to Landlord as additional rent in one lump sum within thirty
(30) days of receipt of Landlord’s bill therefor; and

 

4.5.2                     If the total additional rent Tenant actually paid
pursuant to Section 4.3 on account of Expenses and/or Taxes for the Lease Year
is more than Tenant’s liability for Expenses and/or Taxes, then Landlord shall
credit the difference against the then next due payments to be made by Tenant
under this Article 4, or, if this Lease has terminated, refund the difference in
cash.

 

4.5.3                     However, if Landlord fails to furnish Tenant a
statement of the actual Expenses for a given calendar year within twenty-four
(24) months after the end of said calendar year and such failure continues for
an additional thirty (30) days after Landlord’s receipt of a written request
from Tenant that such statement of the actual Expenses be furnished, Landlord
shall be deemed to have waived any rights to recover any underpayment of
Expenses from Tenant applicable to said calendar year (except to the extent such
underpayment is attributable to a default by Tenant in its obligation to make
estimated payments of Expenses), and Tenant shall be deemed to have waived any
credit regarding overpayment of Expenses by Tenant; provided that such
twenty-four (24) month time limit shall not apply to Taxes.  Further, in no
event shall the foregoing provision describing the time period during which
Landlord is to deliver the statement of actual costs in any manner limit or
otherwise prejudice Landlord’s right to modify such statement of actual costs
after such time period if new, additional or different information relating to
such statement of actual costs is discovered or otherwise determined.

 

4.6                               If the Commencement Date is other than
January 1 or if the Termination Date is other than December 31, Tenant’s
liability for Expenses and Taxes for the Lease Year in which said Date occurs
shall be prorated based upon a three hundred sixty-five (365) day year.

 

5.                                      SECURITY DEPOSIT.  Subject to the terms
and conditions of Article 39 of this Lease, Tenant shall deposit the Security
Deposit with Landlord upon execution of this Lease.  Said sum shall be held by
Landlord as security for the faithful performance by Tenant of all the terms,
covenants and conditions of this Lease to be kept and performed by Tenant and
not as an advance rental deposit or as a measure of Landlord’s damage in case of
Tenant’s default.  If Tenant defaults with respect to any provision of this
Lease beyond the expiration of any applicable notice and cure period, Landlord
may use any part of the Security Deposit for the payment of any rent or any
other sum in default, or for the payment of any amount which Landlord may spend
or become obligated to spend by reason of Tenant’s default, or to compensate
Landlord for any other loss or damage which Landlord may suffer by reason of
Tenant’s default.  If any portion is so used, Tenant shall within five (5) days
after written demand therefor, deposit with Landlord an amount sufficient to
restore the Security Deposit to its original amount and Tenant’s failure to do
so shall be a material breach of this Lease.  Except to such extent, if any, as
shall be required by law, Landlord shall not be required to keep the Security
Deposit separate from its general funds, and Tenant shall not be entitled to
interest on such deposit.  Landlord shall return any unapplied balance of the
Security Deposit to Tenant within forty-five (45) days after the later of: 
(i) the date Tenant surrenders the Premises to Landlord in accordance with this
Lease, and (ii) the date of the expiration or earlier termination of this
Lease.  In addition to any other deductions Landlord is entitled to make
pursuant to the terms hereof, Landlord shall have the right to make a good faith
estimate of any

 

7

--------------------------------------------------------------------------------


 

unreconciled Expenses and/or Taxes as of the Termination Date and to deduct any
anticipated shortfall from the Security Deposit with a final reconciliation to
be performed by Landlord pursuant to the terms of Section 4.5 above. 
Notwithstanding anything to the contrary contained herein or in Article 23
hereof, Tenant hereby waives the provisions of Section 1950.7 of the California
Civil Code, or any similar or successor Regulations or other laws now or
hereinafter in effect; provided that Tenant’s waiver shall not include a waiver
of the provisions of Section 19.50.7(b) regarding the priority of Tenant’s claim
to the Security Deposit.

 

6.                                      ALTERATIONS.

 

6.1                               Tenant shall not make or permit to be made any
alterations, additions, or improvements, including, but not limited to, the
attachment of any fixtures or equipment in, on, or to the Premises or any part
thereof or the making of any improvements as required by Article 7, without the
prior written consent of Landlord which shall be granted or not within thirty
(30) days of Tenant’s request.  When applying for such consent, Tenant shall, if
requested by Landlord, furnish complete plans and specifications for such
alterations, additions and improvements. Landlord’s consent shall not be
unreasonably withheld, and shall be granted or not within ten (10) days of
Tenant’s request, with respect to alterations which (i) are not structural in
nature, (ii) are not visible from the exterior of the Building, and (iii) do not
materially and adversely affect the Building’s electrical, mechanical, plumbing,
HVAC or other systems.  In addition, Tenant shall have the right to perform,
with prior written notice to but without Landlord’s consent, any alteration,
addition, or improvement that satisfies all of the following criteria (a
“Cosmetic Alteration”):  (1) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (2) is not visible from
the exterior of the Premises or Building; (3) will not affect the systems or
structure of the Building; (4) costs less than $50,000.00 in the aggregate
during any twelve (12) month period of the Term of this Lease, and (5) does not
require work to be performed inside the walls or above the ceiling of the
Premises.  However, even though consent is not required, the performance of
Cosmetic Alterations shall be subject to all of the other provisions of this
Article 6.

 

6.2                               In the event Landlord consents to the making
of any such alteration, addition or improvement by Tenant, the same shall be
made by using either Landlord’s contractor or a contractor reasonably approved
by Landlord, in either event at Tenant’s sole cost and expense.  If Tenant shall
employ any contractor other than Landlord’s contractor and such other contractor
or any subcontractor of such other contractor shall employ any non-union labor
or supplier, Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor unions concerning the wage, hours, terms or conditions of
the employment of any such labor.  In any event, except with respect to any
Cosmetic Alteration that satisfies the criteria set forth in Section 6.1 above,
if Landlord performs the subject alteration, improvement or addition on Tenant’s
behalf, Landlord may charge Tenant a construction management fee equal to
(i) five percent (5%) of the cost of such work (other than any Cosmetic
Alteration that satisfies the criteria set forth in Section 6.1) for any work
costing $100,000.00 or less in the aggregate, and (ii) to the extent the cost of
such work exceeds $100,000.00 in the aggregate, three percent (3%) of the cost
of any such work, to cover its overhead as it relates to such proposed work,
plus third-party costs actually incurred by Landlord, including, without
limitation, any construction management fees charged by Landlord’s property
manager, in connection with the proposed work and the design thereof, with all
such amounts being due ten (10) days after Landlord’s demand.  In the event of
any alteration, addition and/or improvement performed by Tenant, Tenant shall
reimburse Landlord as additional rent hereunder all third-party costs actually
incurred by Landlord, including, without limitation, any construction management
fees (which construction management fee shall not exceed 1% of the cost of such
work) charged by Landlord’s property manager, in connection with the proposed
work and the design thereof, with all such amounts being due ten (10) days after
Landlord’s demand.

 

6.3                               All alterations, additions or improvements
proposed by Tenant shall be constructed in accordance with all Regulations, and
with Landlord’s Building construction standards (if any) from time to time to
the extent applicable (which standards shall be made available to Tenant by
Landlord’s Building manager upon request).  Tenant shall use Building standard
materials where applicable, and Tenant shall, prior to construction, provide the
additional insurance required under Article 11 in such case, notices of
non-responsibility and waivers of lien to protect Landlord and the Building and
appurtenant land against any loss from any mechanic’s, materialmen’s or other
liens.  Tenant shall pay in addition to any sums due pursuant to Article 4, any
increase in real estate taxes attributable to any such alteration, addition or
improvement for so long, during the Term, as such increase is ascertainable; at
Landlord’s election said sums shall be paid in the same way as sums due under
Article 4.

 

6.4                               Notwithstanding anything to the contrary
contained herein, so long as Tenant’s written request for consent for a proposed
alteration or improvements contains the following statement in large, bold and
capped font “PURSUANT TO ARTICLE 6 OF THE LEASE, IF LANDLORD CONSENTS TO THE
SUBJECT ALTERATION, LANDLORD SHALL NOTIFY TENANT IN WRITING WHETHER OR NOT
LANDLORD WILL REQUIRE SUCH

 

8

--------------------------------------------------------------------------------


 

ALTERATION TO BE REMOVED AT THE EXPIRATION OR EARLIER TERMINATION OF THE
LEASE.”, at the time Landlord gives its consent for any alterations or
improvements, if it so does, Tenant shall also be notified whether or not
Landlord will require that such alterations or improvements be removed upon the
expiration or earlier termination of this Lease.  Notwithstanding anything to
the contrary contained in this Lease, and except as expressly set forth in
Section 26.2 below and below in this Section 6.4, at the expiration or earlier
termination of this Lease and otherwise in accordance with Article 26 hereof,
Tenant shall be required to remove all alterations or improvements made to the
Premises except for any such alterations or improvements which Landlord
expressly indicates or is deemed to have indicated shall not be required to be
removed from the Premises by Tenant. If Tenant’s written notice strictly
complies with the foregoing and if Landlord fails to notify Tenant within twenty
(20) days of Landlord’s receipt of such notice whether (1) Landlord consents to
the proposed alteration or improvement and (2) Tenant shall be required to
remove the subject alterations or improvements at the expiration or earlier
termination of this Lease, Tenant may, within fifteen (15) days following the
expiration of the twenty (20) day period described above, provide to Landlord a
second written notice (the “Second Notice”) in compliance with the foregoing
requirements but also stating in large, bold and capped font the following: 
“THIS IS TENANT’S SECOND NOTICE TO LANDLORD.  LANDLORD FAILED TO RESPOND TO
TENANT’S FIRST NOTICE IN ACCORDANCE WITH THE TERMS OF ARTICLE 6 OF THE LEASE. 
IF LANDLORD FAILS TO RESPOND TO THIS NOTICE IN TEN (10) BUSINESS DAYS WITH
RESPECT TO TENANT’S OBLIGATION TO REMOVE THE SUBJECT ALTERATION AND THE
ESTIMATED REMOVAL COST IS LESS THAN $20,000.00, TENANT SHALL HAVE NO OBLIGATION
TO REMOVE THE SUBJECT ALTERATION AT THE EXPIRATION OR EARLIER TERMINATION OF ITS
LEASE”.  If (a) Tenant’s second written notice strictly complies with the terms
of this Section 6.4, (b) Landlord fails to notify Tenant within ten
(10) business days of Landlord’s receipt of such second written notice, and
(c) the estimated removal costs associated with the subject alterations or
improvements is less than $20,000.00, it shall be assumed that Landlord shall
not require the removal of the subject alterations or improvements at the
expiration or earlier termination of this Lease.

 

7.                                      REPAIR.

 

7.1                               Except as provided herein, Landlord shall have
no obligation to alter, remodel, improve, repair, decorate or paint the
Premises, except that Landlord shall repair and maintain the structural portions
of the Building, including the exterior walls, foundation, roof and roof
membrane, the Existing HVAC Unit and the New HVAC Unit (as each are defined
below); provided, however, that the costs and expenses associated with the
foregoing shall be a part of Expenses subject to the terms and conditions of
Article 4 of this Lease.  By taking possession of the Premises, and subject to
the express terms and conditions of this Lease, Tenant accepts them as being in
good order, condition and repair and in the condition in which Landlord is
obligated to deliver them.  However, notwithstanding the foregoing, Landlord
agrees that the roof, Building electrical, lighting, HVAC and plumbing systems
(but excluding any supplemental systems) located in the Premises shall be in
good working order and the roof of the Premises is water tight as of the date
Landlord delivers possession of the Premises to Tenant.  Except to the extent
caused by the acts or omissions of Tenant or any Tenant Entities or by any
alterations or improvements performed by or on behalf of Tenant, if such systems
are not in good working order or if there is any leakage from the roof of the
Premises (or damage to the Premises related to such leakage) as of the date
possession of the Premises is delivered to Tenant and Tenant provides Landlord
with notice of the same within one hundred twenty (120) days following the date
Landlord tenders access of the Premises to Tenant (the “Inspection Period”),
Landlord shall be responsible for repairing or restoring the same at its sole
cost and not as part of Expenses.  In addition, in the event that there is
additional future leakage from any roof leaks previously identified in writing
to Landlord during the Inspection Period, Landlord shall repair such leaks at
its sole cost and expense until such time as the roof of the Building is fully
replaced.  Notwithstanding the foregoing, Landlord shall be liable to repair
damage caused to the Premises as a result of any such roof leakage identified
during the Inspection Period, provided that Landlord’s obligation with respect
thereto shall exclude repair of any damage to any property that Tenant is
required to insure under this Lease, including, without limitation, Tenant’s
personal property.  Landlord and Tenant acknowledge and agree that prior to
December 31, 2012, Landlord will replace the Building’s existing heating,
ventilating and air conditioning unit exclusively serving the Premises (the
“Existing HVAC Unit”) with a new heating, ventilating and air conditioning unit
(the “New HVAC Unit”) of comparable size and quality, as reasonably determined
by Landlord, at Landlord’s sole cost and expense and not as part of Expenses. 
Notwithstanding the foregoing, during the Term of this Lease, Tenant shall be
liable for any supplemental heating, ventilating and air conditioning
unit(s) installed by or for the benefit of Tenant and any costs chargeable
hereunder as part of Tenant’s Proportionate Share of Expenses and Taxes.  It is
hereby understood and agreed that no representations respecting the condition of
the Premises or the Building have been made by Landlord to Tenant, except as
specifically set forth in this Lease.  Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance to the Premises other
than routine maintenance to the items Landlord is expressly responsible for
maintaining hereunder (provided in no event shall Landlord be liable for
consequential damages hereunder) unless such failure shall persist for an
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant.

 

9

--------------------------------------------------------------------------------


 

7.2                               Subject to the terms and conditions of
Section 7.1 above, Tenant shall, at its own cost and expense, keep and maintain
all parts of the Premises in good condition, promptly making all necessary
repairs and replacements, whether ordinary or extraordinary, with materials and
workmanship of the same character, kind and quality as the original (including,
but not limited to, repair and replacement of all fixtures installed by Tenant,
water heaters serving the Premises, windows, glass and plate glass, doors, any
special office entries, interior walls and finish work, floors and floor
coverings, heating and air conditioning systems (excluding the New HVAC Unit),
electrical systems and fixtures, sprinkler systems, dock boards, truck doors,
dock bumpers, plumbing work and fixtures, and performance of regular removal of
trash and debris).  Tenant as part of its obligations hereunder shall keep the
Premises in a clean and sanitary condition.  Tenant will, subject to
Section 7.1, as far as possible keep all such parts of the Premises from falling
temporarily out of repair, and upon termination of this Lease in any way Tenant
will yield up the Premises to Landlord in good condition and repair, ordinary
wear and tear, loss by fire or other casualty or by condemnation, repairs and
maintenance of the Premises which are Landlord’s express obligations under the
terms and conditions of this Lease, and alterations or other interior
improvements which Tenant is permitted to surrender at the termination of the
Lease excepted (but not excepting any damage to glass).  Tenant shall, at its
own cost and expense, repair any damage to the Premises or the Building
resulting from and/or caused in whole or in part by the negligence or misconduct
of Tenant, its agents, employees, contractors, invitees, or any other person
entering upon the Premises as a result of Tenant’s business activities or caused
by Tenant’s default hereunder.  Notwithstanding anything to the contrary
contained herein, Tenant shall have no responsibility to perform any repair or
maintenance to any portion of the Project outside of the Building, except as
otherwise set forth in this Lease.  Repair and maintenance work shall be
undertaken in compliance with Landlord’s Building construction standards (if
any) from time to time to the extent applicable (which standards shall be made
available to Tenant by Landlord’s Building manager upon request).

 

7.3                               Except as provided in Article 22, there shall
be no abatement of rent and no liability of Landlord by reason of any injury to
or interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Premises
or to fixtures, appurtenances and equipment in the Building. Tenant hereby
waives any and all rights under and benefits of subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code, or any similar or successor
Regulations or other laws now or hereinafter in effect.

 

7.4                               As of the date of this Lease, Landlord has
entered into and, subject to the terms hereof, shall maintain, a regularly
scheduled preventive maintenance/service contract with respect to the Existing
HVAC Unit and the New HVAC unit (as defined in Section 7.1 above) servicing the
Premises and the Building.  The cost of such contract and any service shall be
included in Expenses subject to the terms and conditions of Article 4.  Tenant
shall, at Landlord’s request at any time during the Term and at Tenant’s own
cost and expense, enter into a regularly scheduled preventive
maintenance/service contract with a maintenance contractor approved by Landlord
for servicing all heating and air conditioning systems and equipment serving the
Premises (and a copy thereof shall be furnished to Landlord).  In the event that
Landlord so requires Tenant to maintain a regularly scheduled preventive
maintenance/service contract, the service contract must include all services
suggested by the equipment manufacturer in the operation/maintenance manual and
must become effective within thirty (30) days of the date Tenant takes
possession of the Premises.  Should Tenant fail to do so, Landlord may, upon
notice to Tenant, enter into such a maintenance/ service contract on behalf of
Tenant or perform the work and in either case, charge Tenant the cost thereof
along with a reasonable amount for Landlord’s overhead.

 

8.                                      LIENS.  Tenant shall keep the Premises,
the Building and appurtenant land and Tenant’s leasehold interest in the
Premises free from any liens arising out of any services, work or materials
performed, furnished, or contracted for by Tenant, or obligations incurred by
Tenant.  In the event that Tenant fails, within ten (10) days following delivery
of notice to Tenant of the imposition of any such lien, to either cause the same
to be released of record or provide Landlord with insurance against the same
issued by a major title insurance company or such other protection against the
same as Landlord shall accept (such failure to constitute an Event of Default),
Landlord shall have the right to cause the same to be released by such means as
it shall deem proper, including payment of the claim giving rise to such lien. 
All such sums paid by Landlord and all expenses incurred by it in connection
therewith shall be payable to it by Tenant within five (5) days of Landlord’s
demand.

 

9.                                      ASSIGNMENT AND SUBLETTING.

 

9.1                               Except in connection with a Permitted Transfer
(defined in Section 9.8 below), Tenant shall not have the right to assign or
pledge this Lease or to sublet the whole or any part of the Premises whether
voluntarily or by operation of law, or permit the use or occupancy of the
Premises by anyone other than Tenant, and shall not make, suffer or permit such
assignment, subleasing or occupancy without the prior written consent of
Landlord, such consent not to be unreasonably withheld, conditioned or delayed
and said restrictions shall be binding upon any and all assignees of this Lease
and subtenants of the Premises.  In the event Tenant desires to sublet, or
permit such occupancy of, the Premises, or any portion thereof, or assign this
Lease, Tenant shall give written notice thereof to Landlord at least thirty (30)
days but no more than one hundred twenty (120) days prior to the proposed
commencement date of such subletting or assignment, which notice

 

10

--------------------------------------------------------------------------------


 

shall set forth the name of the proposed subtenant or assignee, the relevant
terms of any sublease or assignment and copies of financial reports and other
relevant financial information of the proposed subtenant or assignee.  Within
thirty (30) days following the later of (i) Landlord’s receipt of such notice
from Tenant, or (ii) Landlord’s receipt of all relevant information requested by
Landlord from Tenant, Landlord shall either:  (a) grant its consent to the
sublease or assignment of this Lease by execution and delivery of a consent
agreement on Landlord’s then form of consent; (b) reasonably refuse to consent
to the assignment or sublease in writing to Tenant, stating the reasons for
Landlord’s refusal; or (c) upon written notice to Tenant, elect to terminate
this Lease with respect to the subject portion of the Premises covered by the
request in accordance with the provisions of Section 9.3 below.

 

9.2                               Notwithstanding any assignment or subletting,
permitted or otherwise, Tenant shall at all times remain directly, primarily and
fully responsible and liable for the payment of the rent specified in this Lease
and for compliance with all of its other obligations under the terms, provisions
and covenants of this Lease.  Upon the occurrence of an Event of Default, if the
Premises or any part of them are then assigned or sublet, Landlord, in addition
to any other remedies provided in this Lease or provided by law, may, at its
option, collect directly from such assignee or subtenant all rents due and
becoming due to Tenant under such assignment or sublease and apply such rent
against any sums due to Landlord from Tenant under this Lease, and no such
collection shall be construed to constitute a novation or release of Tenant from
the further performance of Tenant’s obligations under this Lease.

 

9.3                               In addition to Landlord’s right to approve of
any subtenant or assignee to the extent provided herein, Landlord shall have the
option, in its sole discretion, in the event of any proposed sublease of 100% of
the Premises or an assignment of this Lease to terminate this Lease effective as
of the date the proposed assignment or subletting is to be effective and, in the
case of a sublease (a) that would result in more than fifty percent (50%) of the
Premises being subject to the sublease, and (b) a sublease for a term of more
than fifty percent (50%) of the then-remaining Term of this Lease, to recapture
the portion of the Premises to be sublet effective as of the date the proposed
subletting is to be effective.  The option shall be exercised, if at all, by
Landlord giving Tenant written notice given by Landlord to Tenant within thirty
(30) days following Landlord’s receipt of Tenant’s written notice as required
above.  However, if Tenant notifies Landlord, within five (5) days after receipt
of Landlord’s termination notice, that Tenant is rescinding its proposed
assignment or sublease, the termination notice shall be void and this Lease
shall continue in full force and effect.  If this Lease shall be terminated with
respect to the entire Premises pursuant to this Section, the Term of this Lease
shall end on the date stated in Tenant’s notice as the effective date of the
sublease or assignment as if that date had been originally fixed in this Lease
for the expiration of the Term.  If Landlord recaptures under this Section only
a portion of the Premises, the rent to be paid from time to time during the
unexpired Term shall abate proportionately based on the proportion by which the
approximate square footage of the remaining portion of the Premises shall be
less than that of the Premises as of the date immediately prior to such
recapture.  Tenant shall, at Tenant’s own cost and expense, discharge in full
any outstanding commission obligation which may be due and owing by Tenant
pursuant to Tenant’s listing agreement with its broker as a result of any
proposed assignment or subletting, whether or not the Premises are recaptured
pursuant to this Section 9.3 and rented by Landlord to the proposed tenant or
any other tenant.  The provisions of this Section 9.3 shall not apply to a
Permitted Transfer.

 

9.4                               In the event that Tenant sells, sublets,
assigns or transfers this Lease, Tenant shall pay to Landlord as additional rent
an amount equal to fifty percent (50%) of any Increased Rent (as defined below),
less the Costs Component (as defined below), when and as such Increased Rent is
received by Tenant.  As used in this Section, “Increased Rent” shall mean the
excess of (i) all rent and other consideration attributable to the Premises or
this Lease which Tenant is entitled to receive by reason of any sale, sublease,
assignment or other transfer of this Lease, over (ii) the rent otherwise payable
by Tenant under this Lease at such time.  For purposes of the foregoing, any
consideration received by Tenant in form other than cash shall be valued at its
fair market value as determined by Landlord in good faith.  The “Costs
Component” is the reasonable costs incurred by Tenant for leasing commissions,
reasonable attorneys’ fees and tenant improvements in connection with such
sublease, assignment or other transfer.  The provisions of this Section 9.4
shall not apply to a Permitted Transfer.

 

9.5                               Notwithstanding any other provision hereof, it
shall be considered reasonable for Landlord to withhold its consent to any
assignment of this Lease or sublease of any portion of the Premises if at the
time of either Tenant’s notice of the proposed assignment or sublease or the
proposed commencement date thereof, there shall exist any uncured Event of
Default of Tenant, or if the proposed assignee or sublessee is an entity: 
(a) with which Landlord is already in negotiation for space in the Project
(unless Landlord does not have space available for lease in the Building that is
comparable to the space Tenant desires to sublet or assign; provided, however,
Landlord shall be deemed to have comparable space if it has, or will have, space
available on any floor of the Building that is approximately the same size as
the space Tenant desires to sublet or assign within four (4) months, in the
aggregate, of the proposed commencement of the proposed sublease or assignment,
and for a comparable term); (b) is already an occupant of the Building unless
Landlord is unable to provide the amount of space required by such occupant;
(c) is a governmental agency; (d) is incompatible with the character of
occupancy of the Building;

 

11

--------------------------------------------------------------------------------


 

(e) with which the payment for the sublease or assignment is determined in whole
or in part based upon its net income or profits; or (f) would subject the
Premises to a use which would:  (i) involve materially increased wear upon the
Building; (ii)  violate any exclusive right granted to another tenant of the
Building; (iii) require any addition to or modification of the Premises or the
Building or the Project in order to comply with building code or other
governmental requirements (and with respect to any such additions or
modifications to the Premises or Building only, unless Tenant or the proposed
assignee or sublessee perform the same and pay the cost thereof); or,
(iv) involve a violation of Section 1.2.  Tenant expressly agrees that for the
purposes of any statutory or other requirement of reasonableness on the part of
Landlord, Landlord’s refusal to consent to any assignment or sublease for any of
the reasons described in this Section 9.5, shall be conclusively deemed to be
reasonable.

 

9.6                               Upon any request to assign or sublet, Tenant
will pay to Landlord the Assignment/Subletting Fee plus, on demand, a sum equal
to all of Landlord’s costs, including reasonable attorney’s fees, incurred in
investigating and considering any proposed or purported assignment or pledge of
this Lease or sublease of any of the Premises (the “Review Reimbursement”),
regardless of whether Landlord shall consent to, refuse consent, or determine
that Landlord’s consent is not required for, such assignment, pledge or
sublease.  Except as otherwise expressly provided herein, the Review
Reimbursement shall not exceed $1,000.00 (the “Cap”).  Any purported sale,
assignment, mortgage, transfer of this Lease or subletting which does not comply
with the provisions of this Article 9 shall be void.  If: (a)Tenant fails to
execute Landlord’s standard form of consent without any changes to this Lease,
without material changes to the consent and without material negotiation of the
consent, or if the documentation of the proposed transfer requires significant
review effort, and (b) Landlord shall notify Tenant that the Review
Reimbursement shall exceed the Cap as a result of such changes, negotiation
and/or documentation, and (c) Tenant elects to proceed with such changes and/or
negotiation, then the Cap shall not apply and Tenant shall pay to Landlord the
Assignment/Subletting Fee plus the Review Reimbursement in full.   The foregoing
shall in no event be deemed to be a right of Tenant to rescind its written
notice to Landlord requesting consent to a transfer of this Lease or a sublease
of all or a portion of the Premises as provided in Section 9.1.  In the event
that Tenant fails to notify Landlord of its election as provided in subsection
(c) above within three (3) business days following Landlord’s notice to Tenant
of the excess described in subsection (b) above, then Tenant shall be deemed to
have elected proceed with any such changes and/or negotiation and the Cap shall
not apply.

 

9.7                               Subject to the terms and conditions of
Section 9.8 below (that is, Landlord shall not have a right to consent to any
proposed transfer if such potential transfer otherwise qualifies as a Permitted
Transfer hereunder and is also a change in control as described in this
Section 9.7), if Tenant is a corporation, limited liability company, partnership
or trust, any transfer or transfers of or change or changes within any twelve
(12) month period in the number of the outstanding voting shares of the
corporation or limited liability company, the general partnership interests in
the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment. 
Notwithstanding anything to the contrary contained in this Lease, the transfer
of outstanding capital stock or other listed equity interests, or the purchase
of outstanding capital stock or other listed equity interests, or the purchase
of equity interests issued in an initial public offering of stock, by persons or
entities through the “over-the-counter” market or any recognized national or
international securities exchange shall not be included in determining whether
control has been transferred.  The foregoing also shall not apply to the
infusion of additional equity capital in Tenant or an initial public offering of
equity securities of Tenant under the Securities Act of 1933, as amended, which
results in Tenant’s stock being traded on a national securities exchange,
including, but not limited to, the NYSE, the NASDAQ Stock Market or the NASDAQ
Small Cap Market System.  In addition to the foregoing, any private sale or
transfer of the capital stock of Tenant, if Tenant is a corporation, shall not
be deemed to be a transfer for purposes of this Lease (and therefore shall not
require Landlord’s prior consent) only if all of the following conditions
precedent are satisfied to Landlord’s satisfaction (i) such sale or transfer
occurs solely in connection with any bona fide financing or capitalization for
the benefit of Tenant, and (ii) Tenant provides to Landlord five (5) days prior
written notice of such sale or transfer (unless the same is subject to
confidentiality restriction and in such event Tenant shall provide notice of any
such transfer within ten (10) days thereafter), and (iii) following such
transfer, Tenant’s successor’s net worth meets the requirements set forth in
Section 9.8 below.

 

9.8                               So long as Tenant is not entering into the
Permitted Transfer (as defined below) for the purpose of avoiding or otherwise
circumventing the remaining terms of this Article 9, Tenant may undergo a deemed
assignment due to a transfer or change of control as described in Section 9.7 or
sublease all or a portion of the Premises or assign its entire interest under
this Lease, without the consent of Landlord, to (a) an affiliate, subsidiary, or
parent of Tenant, or a corporation, partnership or other legal entity wholly
owned by Tenant (collectively, an “Affiliated Party”), or (b) a successor to
Tenant by purchase, merger, consolidation or reorganization, or (c) a purchaser
of substantially all of Tenant’s assets, provided that all of the

 

12

--------------------------------------------------------------------------------


 

following conditions are satisfied (each such transfer a “Permitted Transfer”
and any such assignee or sublessee of a Permitted Transfer, a “Permitted
Transferee”):  (i) Tenant is not in default beyond applicable notice and cure
periods under this Lease; (ii) the Permitted Use does not allow the Premises to
be used for retail purposes; (iii) Tenant shall give Landlord written notice at
least ten (10) days prior to the effective date of the proposed Permitted
Transfer (provided however that such notice may be delivered promptly following
such Permitted Transfer if confidentiality restrictions or disclosure
requirements applicable to the Permitted Transfer prevent prior notice);
(iv) with respect to a deemed transfer due to a change of control or proposed
Permitted Transfer to an Affiliated Party, following the transfer, Tenant (in
the case of a deemed transfer due to a change of control) or Tenant’s successor
continues to have a net worth, financial standing and financial resources, as
evidenced by the most recent publicly filed financial statements (in the case of
public companies) or by current financial statements satisfactory to Landlord
and certified by an independent certified public accountant, prepared in
accordance with generally accepted accounting principles that are consistently
applied (in the case of private companies), reasonably sufficient, taking into
account all expected obligations of the transferee with respect to the proposed
transfer and all of its other contingent and non-contingent obligations, to
service when due the obligations of the transferee with respect to the proposed
transfer; and (v) with respect to a purchase, merger, consolidation or
reorganization or any Permitted Transfer which results in Tenant ceasing to
exist as a separate legal entity, (A) Tenant’s successor shall own all or
substantially all of the assets of Tenant, and (B) following the transfer,
Tenant’s successor shall have a net worth, financial standing and financial
resources, as evidenced by current financial statements satisfactory to Landlord
and certified by an independent certified public accountant, prepared in
accordance with generally accepted accounting principles, that are consistently
applied, reasonably sufficient, taking into account all expected obligations of
the transferee with respect to the proposed transfer and all of its other
contingent and non-contingent obligations, to service when due the obligations
of the transferee with respect to the proposed transfer.  Tenant’s notice to
Landlord shall include information and documentation showing that each of the
above conditions has been satisfied.  If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement.  As
used herein, (1) “parent” shall mean a company which owns a majority of Tenant’s
voting equity; (2) “subsidiary” shall mean an entity wholly owned by Tenant or
at least fifty-one percent (51%) of whose voting equity is owned by Tenant; and
(3) “affiliate” shall mean an entity controlled, controlling or under common
control with Tenant.

 

10.                               INDEMNIFICATION.

 

10.1                        None of the Landlord Entities shall be liable and
Tenant hereby waives all claims against them for any damage to any property or
any injury to any person in or about the Premises by or from any cause
whatsoever (including without limiting the foregoing, rain or water leakage of
any character from the roof, windows, walls, basement, pipes, plumbing works or
appliances, the Premises not being in good condition or repair, gas, fire, oil,
electricity or theft), except to the extent caused by or arising from the active
negligence or willful misconduct of Landlord or its agents, employees or
contractors.  Subject to Article 12 below, Tenant shall protect, indemnify and
hold the Landlord Entities harmless from and against any and all loss, claims,
liability or costs (including court costs and attorney’s fees) incurred by
reason of (a) any damage to any property (including but not limited to property
of any Landlord Entity) or any injury (including but not limited to death) to
any person occurring in, on or about the Premises to the extent that such injury
or damage shall be caused by or arise from any actual or alleged act, neglect,
fault, or omission by or of Tenant or any Tenant Entity to meet any standards
imposed by any duty with respect to the injury or damage; (b) the conduct or
management of any work or thing whatsoever done by the Tenant in or about the
Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s actual or asserted failure to comply with any and all Regulations
applicable to the condition or use of the Premises or its occupancy; or (d) any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of the Tenant to be performed pursuant to this Lease.

 

10.2                        Subject to Article 12 below, Landlord shall protect,
indemnify and hold Tenant harmless from and against any and all loss, claims,
liability or costs (including court costs and attorney’s fees) incurred by
reason of any damage to any property (including but not limited to property of
Tenant) or any injury (including but not limited to death) to any person
occurring in, on or about the Building or common areas of the Project to the
extent that such injury or damage shall be caused by or arise from the active
negligence or willful misconduct of or breach of this Lease by Landlord or any
of Landlord’s agents or employees.

 

10.3                        The provisions of this Article shall survive the
termination of this Lease with respect to any claims or liability accruing prior
to such termination.

 

11.                               INSURANCE.

 

11.1                        Tenant shall keep in force throughout the Term:
(a) a Commercial General Liability insurance policy or policies to protect the
Landlord Entities against any liability to the public or to any invitee of
Tenant or a Landlord Entity

 

13

--------------------------------------------------------------------------------


 

incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000 per occurrence and not less
than $2,000,000 in the annual aggregate, or such larger amount as Landlord may
prudently require from time to time, covering bodily injury and property damage
liability (provided that, except to the extent required by Landlord’s lender,
Landlord shall only require any such increase in the amount of existing
insurance required pursuant to this Section in the event that (i) Landlord
reasonably determines that the amount of insurance carried by Tenant hereunder
is materially less than the amount or type of insurance coverage typically
carried by tenants of the Building and the Project and owners or tenants of
comparable buildings located in the geographical area in which the Premises are
located which are operated for similar purposes as the Premises, or (ii) if
Tenant’s use of the Premises should change with or without Landlord’s consent)
and, once Tenant has completed products, $1,000,000 products/completed
operations aggregate; (b) Business Auto Liability covering owned, non-owned and
hired vehicles with a limit of not less than $1,000,000 per accident;
(c) Worker’s Compensation Insurance with limits as required by statute and
Employers Liability with limits of $500,000 each accident, $500,000 disease
policy limit, $500,000 disease—each employee; (d) All Risk or Special
Form coverage protecting Tenant against loss of or damage to Tenant’s
alterations, additions, improvements, carpeting, floor coverings, panelings,
decorations, fixtures, inventory and other business personal property situated
in or about the Premises to the full replacement value of the property so
insured (including, without limitation, the Initial Alterations); and,
(e) Business Interruption Insurance with limit of liability not less than
$1,000,000.00.

 

11.2                        The aforesaid policies shall (a) be provided at
Tenant’s expense; (b) name the Landlord Entities as additional insureds (General
Liability) and loss payee (Property—Special Form) for alterations, additions,
improvements, carpeting, floor coverings and fixtures at the Premises; (c) be
issued by an insurance company with a minimum Best’s rating of “A-:VII” during
the Term; and (d) provide that said insurance shall not be canceled unless
thirty (30) days prior written notice (ten days for non-payment of premium)
shall have been given to Landlord, provided, however, that in the event Tenant’s
insurer fails to comply with the provisions of this item (d), then Tenant shall
provide Landlord with thirty (30) days prior written notice (ten (10) days for
non-payment of premium) prior to any cancellation of any insurance; a
certificate of Liability insurance on ACORD Form 25 and a certificate of
Property insurance on ACORD Form 28 shall be delivered to Landlord by Tenant
upon the Commencement Date and at least thirty (30) days prior to each renewal
of said insurance.

 

11.3                        Whenever Tenant shall undertake any alterations,
additions or improvements in, to or about the Premises (“Work”) the aforesaid
insurance protection must extend to and include injuries to persons and damage
to property arising in connection with such Work, without limitation including
liability under any applicable structural work act, and such other insurance as
Landlord shall reasonably require; and the policies of or certificates
evidencing such insurance must be delivered to Landlord prior to the
commencement of any such Work.

 

11.4                        Landlord shall keep in force throughout the Term
Commercial General Liability Insurance and All Risk or Special Form coverage
insuring the Landlord and the Building at full replacement cost.  The cost of
all such insurance is included in Expenses.

 

12.                               WAIVER OF SUBROGATION.  Notwithstanding
anything to the contrary contained in this Lease, Tenant and Landlord hereby
mutually waive their respective rights of recovery against each other for any
loss insured (or required to be insured pursuant to this Lease) by fire,
extended coverage, All Risks or other insurance now or hereafter existing for
the benefit of the respective party but only to the extent of the net insurance
proceeds payable under such policies.  Landlord further agrees that Tenant’s
liability for any deductibles or other amounts due to risks required to be
insured against as to which there are not adequate insurance proceeds available
shall be capped at $25,000 for each Casualty Event.  Each party shall obtain any
special endorsements required by their insurer to evidence compliance with the
aforementioned waiver.  All of Landlord’s and Tenant’s repair and indemnity
obligations under this Lease shall be subject to the waiver contained in this
paragraph.

 

13.                               SERVICES AND UTILITIES.  Tenant shall pay for
all water, gas, heat, light, power, telephone, sewer, sprinkler system charges
and other utilities and services used on or from the Premises, together with any
taxes, penalties, and surcharges or the like pertaining thereto and any
maintenance charges for utilities.  Tenant shall furnish all electric light
bulbs, tubes and ballasts, battery packs for emergency lighting and fire
extinguishers.  In addition, if required by Regulations, (i) Landlord may
install and shall have access to the Premises to monitor a separate meter (or
submeter) to determine the actual use of any utility in the Premises or any
shared common area, or (ii) require Tenant to provide such information to
Landlord, so that Landlord and may make available and share actual whole-project
energy and water usage data as necessary to maintain the Building’s “green
building” certification, if any.  If any utility services are not separately
metered to Tenant, Tenant shall pay such proportion of all charges jointly
metered with other premises as determined by Landlord, in its sole discretion,
to be reasonable.  Any such charges paid by Landlord and assessed against Tenant
shall be immediately payable to Landlord on demand and shall be additional rent
hereunder.  Tenant acknowledges that as of the date hereof the Premises are
separately metered for gas and electricity and Tenant shall, prior to the
Commencement Date, open accounts directly with

 

14

--------------------------------------------------------------------------------

 

each applicable utility service provider for each such service to the Premises
and the costs for the same shall be paid by Tenant by separate charge billed by
the applicable utility company and payable directly by Tenant.  Tenant further
acknowledges that trash collection service is not provided by Landlord and that
Tenant shall be solely responsible to contract for trash collection for the
Premises directly with the appropriate provider.  Tenant will not, without the
written consent of Landlord, contract with a utility provider to service the
Premises with any utility, including, but not limited to, telecommunications,
electricity, water, sewer or gas, which is not previously providing such service
to other tenants in the Project; provided, that Landlord shall not unreasonably
withhold its consent to a future telecommunications provider if the
telecommunication services affect only the Premises, any agreement between
Tenant and such telecommunications provider is terminable at will with no more
than thirty (30) days prior notice.  Landlord shall in no event be liable for
any interruption or failure of utility services on or to the Premises.  Tenant
shall be responsible for providing janitorial service for the Premises at its
sole cost and expense, and Tenant hereby acknowledges that Landlord shall have
no obligation whatsoever to provide janitorial service to the Premises.  Tenant
shall have access to the Building and the Premises for Tenant and its employees
24 hours per day/7 days per week, subject to the terms of this Lease and such
security or monitoring systems as Landlord may reasonably impose.

 

14.          HOLDING OVER.  Tenant shall pay Landlord for each day Tenant
retains possession of the Premises or part of them after termination of this
Lease by lapse of time or otherwise at the rate (“Holdover Rate”) which shall be
One Hundred and Fifty Percent (150%) of the amount of the Annual Rent for the
last period prior to the date of such termination plus the actual amount of
Tenant’s Proportionate Share of Expenses and Taxes under Article 4, prorated on
a daily basis, and also pay all damages sustained by Landlord by reason of such
retention.  If Landlord gives notice to Tenant of Landlord’s election to such
effect, such holding over shall constitute renewal of this Lease for a period
from month to month at the Holdover Rate, but if the Landlord does not so elect,
no such renewal shall result notwithstanding acceptance by Landlord of any sums
due hereunder after such termination; and instead, a tenancy at sufferance at
the Holdover Rate shall be deemed to have been created.  In any event, no
provision of this Article 14 shall be deemed to waive Landlord’s right of
reentry or any other right under this Lease or at law.

 

15.          SUBORDINATION.  Without the necessity of any additional document
being executed by Tenant for the purpose of effecting a subordination, this
Lease shall be subject and subordinate at all times to ground or underlying
leases and to the lien of any mortgages or deeds of trust now or hereafter
placed on, against or affecting the Building, Landlord’s interest or estate in
the Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. 
Notwithstanding the foregoing, Tenant covenants and agrees to execute and
deliver within ten (10) days of Landlord’s request such further reasonable
instruments evidencing such subordination or superiority of this Lease as may be
required by Landlord.  Notwithstanding the foregoing in this Section to the
contrary, as a condition precedent to the future subordination of this Lease to
a future mortgage, Landlord shall be required to provide Tenant with a
non-disturbance, subordination, and attornment agreement in favor of Tenant from
any such mortgagee who comes into existence after the Commencement Date.  Such
non-disturbance, subordination, and attornment agreement in favor of Tenant
shall provide that, so long as Tenant is paying the rent due under the Lease and
is not otherwise in default under the Lease beyond any applicable cure period,
its right to possession and the other terms of the Lease shall remain in full
force and effect.  Such non-disturbance, subordination, and attornment agreement
may include other commercially reasonable provisions in favor of the mortgagee,
including, without limitation, additional time on behalf of the mortgagee to
cure defaults of the Landlord and provide that (a) neither mortgagee nor any
successor-in-interest shall be bound by (i) any payment of the Monthly
Installment of Rent or any Rent Adjustments or other sum due under this Lease
for more than 1 month in advance or (ii) any amendment or modification of the
Lease made without the express written consent of mortgagee or any
successor-in-interest; (b) neither mortgagee nor any successor-in-interest will
be liable for (i) any act or omission or warranties of any prior landlord
(including Landlord), (ii) the breach of any warranties or obligations relating
to construction of improvements on the property or any tenant finish work
performed or to have been performed by any prior landlord (including Landlord),
or (iii) the return of any security deposit, except to the extent such deposits
have been received by mortgagee; and (c) neither mortgagee nor any
successor-in-interest shall be subject to any offsets or defenses which Tenant
might have against any prior landlord (including Landlord).  The current
mortgagee’s standard subordination, non-disturbance and attornment agreement
(“SNDA”) is attached as Exhibit I to this Lease.  Landlord shall provide to
Tenant, or cause its current mortgagee to provide to Tenant, a fully executed
SNDA, in favor of Tenant, sixty (60) days after mutual execution and delivery of
this Lease, provided that Tenant shall be responsible for any fee or review
costs charged by mortgagee, which amounts shall be paid by Tenant to Landlord
within thirty (30) days following Tenant’s receipt of a paid invoice evidencing
such legal fees.

 

16.          RULES AND REGULATIONS.  Tenant shall faithfully observe and comply
with all the rules and regulations as set forth in Exhibit D to this Lease and
all reasonable and non-discriminatory modifications of and additions to them
from time to time put into effect by Landlord, so long as such modifications or
additions are provided to Tenant in writing and do

 

15

--------------------------------------------------------------------------------


 

not substantially diminish any right or substantially increase any obligation of
Tenant hereunder.  Landlord shall not be responsible to Tenant for the
non-performance by any other tenant or occupant of the Project of any such
rules and regulations.  Landlord hereby agrees to use commercially reasonable
efforts to generally enforce the rules and regulations in a nondiscriminatory
manner.  In the event of any conflict between any of the rules and regulations
set forth in Exhibit D hereto and this Lease, the terms of this Lease shall
control.

 

17.          REENTRY BY LANDLORD.

 

17.1        Landlord reserves and shall at all times have the right to re-enter
the Premises to inspect the same, to show said Premises to prospective
purchasers, mortgagees or tenants, and to alter, improve or repair the Premises
and any portion of the Building, without abatement of rent, and may for that
purpose erect, use and maintain scaffolding, pipes, conduits and other necessary
structures and open any wall, ceiling or floor in and through the Building and
Premises where reasonably required by the character of the work to be performed,
provided entrance to the Premises shall not be blocked thereby, and further
provided that the business of Tenant shall not be interfered with unreasonably. 
Landlord agrees that except in the event (a) Tenant is in default under this
Lease, (b) Landlord and Tenant are negotiating for or have agreed to an early
termination of this Lease or Tenant has exercised its Acceleration Option, or
(c) Landlord and Tenant otherwise mutually agree to the contrary, Landlord shall
not show the Premises to prospective tenants except during the last nine
(9) months of the Term of this Lease.  Notwithstanding the foregoing, except
(i) to the extent requested by Tenant, (ii) in connection with scheduled
maintenance programs, and/or (iii) in the event of an emergency, Landlord shall
provide to Tenant at least twenty-four (24) hours’ prior notice (either written
or oral) before Landlord enters the Premises to perform any repairs therein. 
Tenant shall be entitled to have an employee of Tenant accompany the
person(s) entering the Premises, provided Tenant makes such employee available
at the time Landlord or such other party desires to enter the Premises.  To the
extent required by any applicable Regulations, Landlord shall have the right at
any time to change the arrangement and/or locations of entrances, or
passageways, doors and doorways, and corridors, windows, elevators, stairs,
toilets or other public parts of the Building.  Landlord shall have the right at
any time to change the name, number or designation by which the Building is
commonly known provided Landlord provides Tenant with not less than sixty (60)
days prior written notice and reimburses Tenant as provided in Rule 10 of
Exhibit D.  In the event that Landlord damages any portion of any wall or wall
covering, ceiling, or floor or floor covering within the Premises, Landlord
shall repair or replace the damaged portion to match the original as nearly as
commercially reasonable but shall not be required to repair or replace more than
the portion actually damaged. Tenant hereby waives any claim for damages for any
injury or inconvenience to or interference with Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises, and any other loss occasioned by
any action of Landlord authorized by this Article 17.  Except in emergency
situations, as determined by Landlord, Landlord shall exercise reasonable
efforts to perform any entry into the Premises in a manner that is reasonably
designed to minimize interference with the operation of Tenant’s business in the
Premises.

 

17.2        For each of the aforesaid purposes, Landlord shall at all times have
and retain a key with which to unlock all of the doors in the Premises,
excluding Tenant’s vaults and safes or special security areas (designated in
advance), and Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency to obtain entry to
any portion of the Premises.  As to any portion to which access cannot be had by
means of a key or keys in Landlord’s possession, Landlord is authorized to gain
access by such means as Landlord shall elect and the cost of repairing any
damage occurring in doing so shall be borne by Tenant and paid to Landlord
within five (5) days of Landlord’s demand.

 

18.          DEFAULT.

 

18.1        Except as otherwise provided in Article 20, the following events
shall be deemed to be Events of Default under this Lease:

 

18.1.1     Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any such notice shall be given two
(2) times during the twelve (12) month period commencing with the date of the
first (1st) such notice, the third (3rd) failure to pay within five (5) days
after due any additional sum of money becoming due to be paid to Landlord under
this Lease during such twelve (12) month period shall be an Event of Default,
without notice.  So long as the same complies with California Code of Civil
Procedure Section 1161 (or any similar or successor statute), the notice
required pursuant to this Section 18.1.1 shall replace rather than supplement
any statutory notice required under California Code of Civil Procedure
Section 1161 or any similar or successor statute.

 

16

--------------------------------------------------------------------------------


 

18.1.2     Tenant shall fail to comply with any term, provision or covenant of
this Lease which is not provided for in another Section of this Article and
shall not cure such failure within thirty (30) days (forthwith, if the failure
involves a hazardous condition) after written notice of such failure to Tenant
provided, however, that such failure shall not be an event of default if such
failure could not reasonably be cured during such thirty (30) day period, Tenant
has commenced the cure within such thirty (30) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed one hundred twenty (120) days.

 

18.1.3     Tenant shall fail to vacate the Premises immediately upon termination
of this Lease, by lapse of time or otherwise, or upon termination of Tenant’s
right to possession only.

 

18.1.4     Tenant shall become insolvent, admit in writing its inability to pay
its debts generally as they become due, file a petition in bankruptcy or a
petition to take advantage of any insolvency statute, make an assignment for the
benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.

 

18.1.5     A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.

 

19.          REMEDIES.

 

19.1        Upon the occurrence of any Event or Events of Default under this
Lease, whether enumerated in Article 18 or not, Landlord shall have the option
to pursue any one or more of the following remedies without any notice (except
as expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant hereby specifically waives notice and demand
for payment of rent or other obligations, except for those notices specifically
required pursuant to the terms of this Lease and notices which may be required
under California Code of Civil Procedure Section 1161, or any successor statute,
as described in Section 18.1.1 above):

 

19.1.1     Terminate this Lease and Tenant’s right to possession of the Premises
and recover from Tenant an award of damages equal to the sum of the following:

 

19.1.1.1        The Worth at the Time of Award of the unpaid rent which had been
earned at the time of termination;

 

19.1.1.2        The Worth at the Time of Award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rent loss that Tenant affirmatively proves could have
been reasonably avoided;

 

19.1.1.3        The Worth at the Time of Award of the amount by which the unpaid
rent for the balance of the Term after the time of award exceeds the amount of
such rent loss that Tenant affirmatively proves could be reasonably avoided;

 

19.1.1.4        Any other amount necessary to compensate Landlord for all the
detriment either proximately caused by Tenant’s failure to perform Tenant’s
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom; and

 

19.1.1.5        All such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time under applicable law.

 

The “Worth at the Time of Award” of the amounts referred to in parts 19.1.1.1
and 19.1.1.2 above, shall be computed by allowing interest at the lesser of a
per annum rate equal to: (i) the greatest per annum rate of interest permitted
from time to time under applicable law, or (ii) the Prime Rate plus 5%.  For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of

 

17

--------------------------------------------------------------------------------


 

California.  The “Worth at the Time of Award” of the amount referred to in part
19.1.1.3, above, shall be computed by discounting such amount at the discount
rate of the Federal Reserve Bank of San Francisco at the time of award plus 1%;

 

19.1.2     Employ the remedy described in California Civil Code § 1951.4
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations); or

 

19.1.3     Notwithstanding Landlord’s exercise of the remedy described in
California Civil Code § 1951.4 in respect of an Event or Events of Default, at
such time thereafter as Landlord may elect in writing, to terminate this Lease
and Tenant’s right to possession of the Premises and recover an award of damages
as provided above in Section 19.1.1.

 

19.2        The subsequent acceptance of rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such rent.  No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

 

19.3        TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF
THE CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF
CIVIL PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER REGULATIONS AND RULES OF LAW
FROM TIME TO TIME IN EFFECT DURING THE TERM PROVIDING THAT TENANT SHALL HAVE ANY
RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY
REASON OF TENANT’S BREACH.  TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THIS LEASE.

 

19.4        No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity.  In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity.  Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such Event of Default.

 

19.5        This Article 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion..

 

19.6        If more than two (2) Events of Default occur during any twelve (12)
month period during the Term or any renewal thereof, Tenant’s renewal options,
expansion options, purchase options and rights of first offer and/or refusal, if
any are provided for in this Lease, shall be null and void.

 

19.7        If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney or
collection agency concerning or to enforce or defend any of Landlord’s rights or
remedies arising under this Lease or to collect any sums due from Tenant,
subject to the following sentence, Tenant agrees to pay all reasonable costs and
fees so incurred by Landlord, including, without limitation, reasonable
attorneys’ fees and costs.  If either party participates in an action against
the other party arising out of or in connection with this Lease or any covenants
or obligations hereunder, then the prevailing party shall be entitled to have or
recover from the other party, upon demand, all reasonable attorneys’ fees and
costs incurred in connection therewith.

 

19.8        Upon the occurrence of an Event of Default, Landlord may (but shall
not be obligated to) cure such default at Tenant’s sole expense.  Without
limiting the generality of the foregoing, Landlord may, at Landlord’s option,
enter into and upon the Premises if Landlord determines in its sole discretion
that Tenant is not acting within a commercially reasonable time to maintain,
repair or replace anything for which Tenant is responsible under this Lease or
to otherwise effect compliance with its obligations under this Lease and correct
the same, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
or interruption of Tenant’s business resulting therefrom and Tenant agrees to
reimburse Landlord within five (5) days of Landlord’s demand as additional rent,
for any expenses which Landlord may incur in thus effecting compliance with
Tenant’s obligations under this Lease, plus interest from the date of
expenditure by Landlord at the Wall Street Journal prime rate.

 

18

--------------------------------------------------------------------------------


 

19.9        Landlord shall be in default under this Lease if (i) Landlord fails
to perform any of its obligations hereunder and said failure continues for a
period of thirty (30) days after written notice thereof from Tenant to Landlord
(provided that if such failure cannot reasonably be cured within said thirty
(30) day period, Landlord shall be in default hereunder only if Landlord fails
to commence the cure of said failure within said thirty (30) day period, or
having commenced the curative action within said thirty (30) day period, fails
to diligently pursue same), except in the case of emergency posing an immediate
threat to persons or property that occurs in connection with Landlord’s failure
to perform any nonstructural repair and maintenance obligations of Landlord set
forth in this Lease, in which event no notice shall be required (provided Tenant
shall promptly thereafter notify Landlord of the alleged failure) and (ii) each
mortgagee of whose identity Tenant has been notified in writing shall have
failed to cure such default within thirty (30) days (or such longer period of
time as may be specified in any written agreement between Tenant and mortgagee
regarding such matter) after receipt of written notice from Tenant of Landlord’s
failure to cure within the time periods provided above (except as set forth
above in the event of an emergency following Landlord’s failure to perform any
nonstructural repair or maintenance obligation of Landlord as set forth in the
Lease).  In the event of a default by Landlord under the Lease, Tenant shall use
reasonable efforts to mitigate its damages and losses arising from any such
default and Tenant may pursue any and all remedies available to it at law or in
equity, provided, however, in no event shall Tenant claim a constructive or
actual eviction or that the Premises have become unsuitable or unhabitable prior
to a default and failure to cure by Landlord and its mortgagee under this Lease
and, further provided, in no event shall Tenant be entitled to receive more than
its actual direct damages, it being agreed that Tenant hereby waives any claim
it otherwise may have for special or consequential damages.  Tenant, without
being obligated to do so, shall have the right, but not the obligation, to
perform the nonstructural repair or maintenance obligation to the Premises
following a Landlord default in the performance thereof.  The full amount of the
documented, third party out-of-pocket reasonable costs and expenses so incurred
by Tenant (the “Reimbursable Costs”) shall be paid by Landlord to Tenant, within
30 days after written demand therefore (provided that such written demand is
accompanied by reasonable documented evidence of the Reimbursable Costs);
provided, however, in no event shall such Reimbursable Costs exceed $50,000.00. 
Tenant shall give no less than three (3) business days prior written notice to
Landlord of Tenant’s intention to exercise its rights under this Article.    In
the event Tenant exercises its rights under this Article, Tenant shall use only
those contractors used by Landlord in the Building for work unless (a) such
contractors are unwilling or unable to perform, or timely perform, such work,
(b) such contractors are unwilling to perform such work for a price that is
market-based, or (c) Landlord fails to identify who the approved contractors are
for work in the Building within 1 business day following Tenant’s request
therefor, in any of which events Tenant may utilize the services of any other
qualified, appropriately insured, bonded and licensed (in the state in which the
Building is located) contractor which normally and regularly performs similar
work in comparable buildings. Prior to starting any such work, Tenant shall
furnish Landlord with plans and specifications therefor, if appropriate; copies
of contracts; necessary governmental permits and approvals; evidence of
contractor’s and subcontractor’s insurance. All such work shall be performed in
a good and workmanlike manner using materials of a quality that is at least
equal to the minimum quality for the Building. Tenant shall comply with the
reasonable rules, regulations and procedures for the performance of work in the
Building which have been provided to Tenant. Upon completion of any such work,
Tenant shall furnish “as-built” plans (to the extent appropriate), completion
affidavits, full and final waivers of lien and receipted bills covering all
labor and materials. Tenant shall assure that the work comply with all insurance
requirements of this Lease and applicable laws.  If any such work will adversely
affect the common areas of the Building, the exterior appearance of the
Building, or any other tenant’s leased space, Tenant shall not be permitted to
perform such work.

 

20.          TENANT’S BANKRUPTCY OR INSOLVENCY.

 

20.1        If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

 

20.1.1     Tenant, Tenant as debtor-in-possession, and any trustee or receiver
of Tenant’s assets (each a “Tenant’s Representative”) shall have no greater
right to assume or assign this Lease or any interest in this Lease, or to
sublease any of the Premises than accorded to Tenant in Article 9, except to the
extent Landlord shall be required to permit such assumption, assignment or
sublease by the provisions of such Debtor’s Law.  Without limitation of the
generality of the foregoing, any right of any Tenant’s Representative to assume
or assign this Lease or to sublease any of the Premises shall be subject to the
conditions that:

 

20.1.1.1        Such Debtor’s Law shall provide to Tenant’s Representative a
right of assumption of this Lease which Tenant’s Representative shall have
timely exercised and Tenant’s Representative shall have fully cured any default
of Tenant under this Lease.

 

19

--------------------------------------------------------------------------------


 

20.1.1.2        Tenant’s Representative or the proposed assignee, as the case
shall be, shall have deposited with Landlord as security for the timely payment
of rent an amount equal to the larger of: (a) three (3) months’ rent and other
monetary charges accruing under this Lease; and (b) any sum specified in
Article 5; and shall have provided Landlord with adequate other assurance of the
future performance of the obligations of the Tenant under this Lease.  Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

 

20.1.1.3        The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

 

20.1.1.4        Landlord shall have, or would have had absent the Debtor’s Law,
no right under Article 9 to refuse consent to the proposed assignment or
sublease by reason of the identity or nature of the proposed assignee or
sublessee or the proposed use of the Premises concerned.

 

21.          QUIET ENJOYMENT.  Landlord represents and warrants that it has full
right and authority to enter into this Lease and that Tenant, while paying the
rental and performing its other covenants and agreements contained in this
Lease, shall peaceably and quietly have, hold and enjoy the Premises for the
Term without hindrance or molestation from Landlord subject to the terms and
provisions of this Lease.  Landlord shall not be liable for any interference or
disturbance by other tenants or third persons, nor shall Tenant be released from
any of the obligations of this Lease because of such interference or
disturbance.  Notwithstanding the foregoing, Landlord shall use commercially
reasonable efforts to end or minimize unreasonable interference or disturbance
by other tenants or third persons after Tenant has requested Landlord to do so
in writing.  “Commercially reasonable efforts” of Landlord shall not include
payment of money, commencing or participating in any litigation or other similar
proceeding or incurring liability.

 

22.          CASUALTY.

 

22.1        In the event the Premises or the Building are damaged by fire or
other cause and in Landlord’s reasonable estimation such damage can be
materially restored within two hundred seventy (270) days following the date of
the casualty, Landlord shall forthwith repair the same and this Lease shall
remain in full force and effect, except that Tenant shall be entitled to a
proportionate abatement in rent from the date of such damage.  Such abatement of
rent shall be made pro rata in accordance with the extent to which the damage
and the making of such repairs shall interfere with the use and occupancy by
Tenant of the Premises from time to time.  Within forty-five (45) days from the
date of such damage, Landlord shall notify Tenant, in writing, of Landlord’s
reasonable estimation of the length of time within which material restoration
can be made, and Landlord’s determination shall be binding on Tenant.  For
purposes of this Lease, the Building or Premises shall be deemed “materially
restored” if they are in such condition as would not prevent or materially
interfere with Tenant’s use of the Premises for the purpose for which it was
being used immediately before such damage.

 

22.2        If such repairs cannot, in Landlord’s reasonable estimation, be made
within two hundred seventy (270) days following the date of the casualty,
Landlord and Tenant shall each have the option of giving the other, at any time
within thirty (30) days after Landlord’s notice of estimated restoration time,
notice terminating this Lease as of the date of such damage.  In the event of
the giving of such notice, this Lease shall expire and all interest of the
Tenant in the Premises shall terminate as of the date of such damage as if such
date had been originally fixed in this Lease for the expiration of the Term.  In
the event that neither Landlord nor Tenant exercises its option to terminate
this Lease, then Landlord shall repair or restore such damage, this Lease
continuing in full force and effect, and the rent hereunder shall be
proportionately abated as provided in Section 22.1.

 

22.3        Landlord shall not be required to repair or replace any damage or
loss by or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant. 
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

 

20

--------------------------------------------------------------------------------


 

22.4        In the event that Landlord should fail to complete such repairs and
material restoration within thirty (30) days after the date estimated by
Landlord therefor as extended by this Section 22.4, Tenant may at its option and
as its sole remedy terminate this Lease by delivering written notice to
Landlord, within fifteen (15) days after the expiration of said period of time,
whereupon this Lease shall end on the date of such notice or such later date
fixed in such notice as if the date of such notice was the date originally fixed
in this Lease for the expiration of the Term; provided, however, that if
construction is delayed because of (i) changes, deletions or additions in
construction requested by Tenant, or (ii) by up to one hundred twenty (120) days
due to strikes, lockouts, casualties, Acts of God, war, material or labor
shortages, government regulation or control or other causes beyond the
reasonable control of Landlord, then the period for restoration, repair or
rebuilding shall be extended for the amount of time Landlord is so delayed.

 

22.5        Notwithstanding anything to the contrary contained in this Article: 
(a) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.  Notwithstanding anything to the contrary
contained in this Lease, if the sole reason for which a right in Landlord to
terminate this Lease arises under this Article 22 is because the required repair
or restoration cost is not fully covered by insurance proceeds (excepting
applicable deductibles), or such proceeds are directed by Landlord’s lender to
any applicable encumbrance on title to the Project, and if the required repair
and restoration shall cost in the aggregate less than Fifty Thousand Dollars
($50,000.00), then Landlord’s right to terminate this Lease shall be deemed null
and void.  The foregoing shall not prohibit Landlord from exercising its right
to terminate for any of the other reasons set forth herein.  Notwithstanding
anything to the contrary contained herein, Landlord shall not in bad faith
terminate this Lease pursuant to the terms of this Article 22 solely for the
purpose of replacing Tenant with a successor tenant at a higher rental rate or
that Landlord otherwise prefers.  In addition to Landlord’s and Tenant’s right
to terminate as provided herein, Tenant shall have the right to terminate this
Lease if:  (i) a material portion of the Premises is rendered untenantable by
fire or other casualty and Landlord’s completion estimate described in
Section 22.1 provides that such damage cannot reasonably be repaired (as
determined by Landlord) within sixty (60) days after Landlord’s receipt of all
required permits to restore the Premises; (ii) there is less than one (1) year
of the Term remaining on the date of such casualty; (iii) the casualty was not
caused by the negligence or willful misconduct of Tenant or any Tenant Entities;
and (iv) Tenant provides Landlord with written notice of its intent to terminate
within thirty (30) days after the date of Landlord’s completion estimate.

 

22.6        In the event of any damage or destruction to the Building or
Premises by any peril covered by the provisions of this Article 22, it shall be
Tenant’s responsibility to reasonably secure the Premises and upon notice from
Landlord to remove forthwith, at its sole cost and expense, such portion of all
of the property belonging to Tenant or its licensees from such portion or all of
the Building or Premises as Landlord shall reasonably request.

 

22.7        Tenant hereby waives any and all rights under and benefits of
Sections 1932(2) and 1933(4) of the California Civil Code, or any similar or
successor Regulations or other laws now or hereinafter in effect.

 

23.          EMINENT DOMAIN.  If all or any substantial part of the Premises
shall be taken or appropriated by any public or quasi-public authority under the
power of eminent domain, or conveyance in lieu of such appropriation, either
party to this Lease shall have the right, at its option, of giving the other, at
any time within thirty (30) days after such taking, notice terminating this
Lease, except that Tenant may only terminate this Lease by reason of taking or
appropriation, if such taking or appropriation shall be so substantial as to
materially interfere with Tenant’s use and occupancy of the Premises.  If
neither party to this Lease shall so elect to terminate this Lease, the rental
thereafter to be paid shall be adjusted on a fair and equitable basis under the
circumstances to the extent the Premises is rendered unusable or inaccessible as
a result of the condemnation.  If only a part of the Premises is subject to a
permanent taking and this Lease is not terminated as provided in this Article,
Landlord, with reasonable diligence and at its expense (to the extent covered by
any condemnation award) will restore the remaining portion of the Premises as
nearly as practicable to its condition immediately prior to such taking.  In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to terminate this Lease. 
Landlord shall be entitled to any and all income, rent, award, or any interest
whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to

 

21

--------------------------------------------------------------------------------


 

Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant’s trade
fixtures, personal property and moving expenses; Tenant shall make no claim for
the value of any unexpired Term.  Tenant hereby waives any and all rights under
and benefits of Section 1265.130 of the California Code of Civil Procedure, or
any similar or successor Regulations or other laws now or hereinafter in effect.

 

24.          SALE BY LANDLORD.  In event of a sale or conveyance by Landlord of
the Building, the same shall operate to release Landlord from any future
liability upon any of the covenants or conditions, expressed or implied,
contained in this Lease in favor of Tenant, provided that any successor pursuant
to a voluntary, third-party transfer (but not as part of an involuntary transfer
resulting from a foreclosure or deed in lieu thereof) shall have assumed
Landlord’s obligations under this Lease either by contractual obligation,
assumption agreement or by operation of law, and in such event Tenant agrees to
look solely to the responsibility of the successor in interest of Landlord in
and to this Lease.  Except as set forth in this Article 24, this Lease shall not
be affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee.  If any security has been given by Tenant to secure the faithful
performance of any of the covenants of this Lease, Landlord may transfer or
deliver said security, as such, to Landlord’s successor in interest and
thereupon Landlord shall be discharged from any further liability with regard to
said security.

 

25.          ESTOPPEL CERTIFICATES.  Within ten (10) business days following any
written request which Landlord may make from time to time, Tenant shall execute
and deliver to Landlord or mortgagee or prospective mortgagee a sworn statement
certifying:  (a) the date of commencement of this Lease; (b) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this Lease is in full force and effect, as
modified, and stating the date and nature of such modifications); (c) the date
to which the rent and other sums payable under this Lease have been paid;
(d) the fact that, to Tenant’s actual knowledge, there are no current defaults
under this Lease by either Landlord or Tenant except as specified in Tenant’s
statement; and (e) such other matters as may be reasonably requested by
Landlord.  Landlord and Tenant intend that any statement delivered pursuant to
this Article 25 may be relied upon by any mortgagee, beneficiary or purchaser.  
Tenant irrevocably agrees that if Tenant fails to execute and deliver such
certificate within such ten (10) business day period, Landlord may provide to
Tenant a second written request with respect to such estoppel certificate.  If
Tenant fails to execute and deliver such certificate within a five (5) day
period following the date of Landlord’s second written request therefor,
Landlord or Landlord’s beneficiary or agent may rely upon, for whatever
purposes, such certificate as prepared on Tenant’s behalf, and that such
certificate shall be fully binding on Tenant.

 

26.          SURRENDER OF PREMISES.

 

26.1        Tenant and Landlord shall arrange to meet at mutually and reasonably
acceptable times for two (2) joint inspections of the Premises, the first to
occur at least thirty (30) days (but no more than sixty (60) days) before the
last day of the Term, and the second to occur not later than three (3) days
after Tenant has vacated the Premises.  In the event of Tenant’s failure to
agree to schedule such joint inspections and/or participate in either such
inspection, Landlord’s inspection at or after Tenant’s vacating the Premises
shall be conclusively deemed correct for purposes of determining Tenant’s
responsibility for repairs and restoration.

 

26.2        All alterations, additions, and improvements in, on, or to the
Premises made or installed by or for Tenant, including, without limitation,
carpeting (collectively, “Alterations”), shall be and remain the property of
Tenant during the Term.  Upon the expiration or sooner termination of the Term,
all Alterations shall become a part of the realty and shall belong to Landlord
without compensation, and title shall pass to Landlord under this Lease as by a
bill of sale.  At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all Alterations by whomsoever made, in
the same conditions received or first installed, broom clean and free of all
debris, excepting only ordinary wear and tear and damage by fire or other
casualty or by condemnation or repairs and maintenance which are the
responsibility of Landlord under this Lease.  Notwithstanding the foregoing, and
subject to Section 6.4 above, if Landlord elects by notice given to Tenant at
least ten (10) days prior to expiration of the Term, Tenant shall, at Tenant’s
sole cost, remove any Alterations, including carpeting, so designated by
Landlord’s notice, and repair any damage caused by such removal.  Tenant must,
at Tenant’s sole cost, remove upon termination of this Lease, any and all of
Tenant’s furniture, furnishings, equipment, movable partitions of less than full
height from floor to ceiling and other trade fixtures and personal property, as
well as all data/telecommunications cabling and wiring installed by or on behalf
of Tenant, whether inside walls, under any raised floor or above any ceiling
(collectively, “Personalty”).  Personalty not so removed shall be deemed
abandoned by the Tenant and title to the same shall thereupon pass to Landlord
under this Lease as by a bill of sale, but Tenant shall remain responsible for
the cost of removal and disposal of such Personalty, as well as any damage
caused by such removal.  In the event Tenant acquires any furniture, fixtures
and/or equipment or other personal property from the prior tenant at the
Premises which property shall be deemed to be a part of Tenant’s Personalty
hereunder and, in such event, Tenant shall remove the same in accordance with
the terms and conditions set forth herein.

 

22

--------------------------------------------------------------------------------


 

26.3        All obligations of Tenant under this Lease not fully performed as of
the expiration or earlier termination of the Term shall survive the expiration
or earlier termination of the Term.  Upon the expiration or earlier termination
of the Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant’s obligation for unpaid amounts due or to become due to
Landlord.  All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied.  Any otherwise unused
Security Deposit shall be credited against the amount payable by Tenant under
this Lease.

 

27.          NOTICES.  Any notice or document required or permitted to be
delivered under this Lease shall be addressed to the intended recipient, by
fully prepaid registered or certified United States Mail return receipt
requested, or by reputable independent contract delivery service furnishing a
written record of attempted or actual delivery, and shall be deemed to be
delivered when tendered for delivery to the addressee at its address set forth
on the Reference Pages, or at such other address as it has then last specified
by written notice delivered in accordance with this Article 27, whether or not
actually accepted or received by the addressee.  Any such notice or document may
also be personally delivered if a receipt is signed by and received from, the
individual, if any, named in Tenant’s Notice Address.

 

28.          TAXES PAYABLE BY TENANT.  In addition to rent and other charges to
be paid by Tenant under this Lease, Tenant shall reimburse to Landlord, upon
demand, any and all taxes payable by Landlord (other than net income taxes)
whether or not now customary or within the contemplation of the parties to this
Lease except to the extent excluded under Section 4.1.3:  (a) upon, allocable
to, or measured by or on the gross or net rent payable under this Lease,
including without limitation any gross income tax or excise tax levied by the
State, any political subdivision thereof, or the Federal Government with respect
to the receipt of such rent; (b) upon or with respect to the possession,
leasing, operation, management, maintenance, alteration, repair, use or
occupancy of the Premises or any portion thereof, including any sales, use or
service tax imposed as a result thereof; (c) upon or measured by the Tenant’s
gross receipts or payroll or the value of Tenant’s equipment, furniture,
fixtures and other personal property of Tenant or leasehold improvements,
alterations or additions located in the Premises; or (d) upon this transaction
or any document to which Tenant is a party creating or transferring any interest
of Tenant in this Lease or the Premises.  In addition to the foregoing, Tenant
agrees to pay, before delinquency, any and all taxes levied or assessed against
Tenant and which become payable during the term hereof upon Tenant’s equipment,
furniture, fixtures and other personal property of Tenant located in the
Premises.

 

29.          RELOCATION OF TENANT.  Landlord, at its sole expense, on at least
sixty (60) days prior written notice, may require Tenant to move from the
Premises to other space of comparable size and decor in order to permit Landlord
to consolidate the space leased to Tenant with other adjoining space leased or
to be leased to another tenant.  In the event of any such relocation, Landlord
will pay all expenses of preparing and decorating the new premises so that they
will be substantially similar to the Premises from which Tenant is moving, and
Landlord will also pay the expense of moving Tenant’s furniture and equipment to
the relocated premises.  In such event this Lease and each and all of the terms
and covenants and conditions hereof shall remain in full force and effect and
thereupon be deemed applicable to such new space except that revised Reference
Pages and a revised Exhibit A shall become part of this Lease and shall reflect
the location of the new premises.  [INTENTIONALLY OMITTED]

 

30.          DEFINED TERMS AND HEADINGS.  The Article headings shown in this
Lease are for convenience of reference and shall in no way define, increase,
limit or describe the scope or intent of any provision of this Lease.  Any
indemnification or insurance of Landlord shall apply to and inure to the benefit
of all the following “Landlord Entities”, being Landlord, Landlord’s investment
manager, and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them.  Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be.  In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several.  The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof.  The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building.  Each of Landlord and
Tenant hereby accepts and agrees to be bound by the figures for the rentable
square footage of the Premises and Tenant’s Proportionate Share shown on the
Reference Pages; provided, however, following the initial Term of this Lease,
Landlord may adjust either or both figures if there is manifest error, addition
or subtraction to the Building or Project, remeasurement or other circumstance
reasonably justifying adjustment.  Notwithstanding the foregoing, if Tenant
exercises its Renewal Option pursuant to Article 40 of this Lease, Landlord
shall only be entitled to increase the rentable square footage of the Premises
after the initial Term pursuant to the foregoing sentence if, within twenty (20)
days following such exercise by Tenant, Landlord provides to Tenant the
increased rentable square footage of the Premises and, in such event, Tenant
may, within five (5) business days of Landlord’s

 

23

--------------------------------------------------------------------------------


 

delivery to Tenant of the increased measurement,  rescind its Renewal Option
exercise and in such event, Tenant shall be deemed to have waiver its Renewal
Option.  The term “Building” refers to the structure in which the Premises are
located.

 

31.          TENANT’S AUTHORITY.

 

31.1        If Tenant signs as a corporation, partnership, trust or other legal
entity, Tenant represents and warrants that Tenant has been and is qualified to
do business in the state in which the Building is located, that the entity has
full right and authority to enter into this Lease, and that all persons signing
on behalf of the entity were authorized to do so by appropriate actions.  Upon
Landlord’s request, Tenant agrees to deliver to Landlord, simultaneously with
the delivery of this Lease, a corporate resolution, proof of due authorization
by partners or other appropriate documentation reasonably acceptable to Landlord
evidencing the due authorization of Tenant to enter into this Lease.

 

31.2        Tenant hereby represents and warrants that Tenant is not (i) the
target of any sanctions program that is established by Executive Order of the
President or published by the Office of Foreign Assets Control, U.S. Department
of the Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to
the Trading with the Enemy Act, 50 U.S.C. App.  § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an Event of Default will be deemed to have occurred, without the necessity of
notice to Tenant.

 

32.          FINANCIAL STATEMENTS AND CREDIT REPORTS.  At Landlord’s request,
Tenant shall deliver to Landlord a copy, certified by an officer of Tenant as
being a true and correct copy, of Tenant’s most recent audited financial
statement, or, if unaudited, certified by Tenant’s chief financial officer as
being true, complete and correct in all material respects, subject to year-end
adjustments.  Tenant hereby authorizes Landlord to obtain one or more credit
reports on Tenant at any time, and shall execute such further authorizations as
Landlord may reasonably require in order to obtain a credit report. 
Notwithstanding the foregoing, Landlord shall not request financial statements
more than once in each consecutive one (1) year period during the Term unless
(i) Tenant is in default, (ii) Landlord reasonably believes that there has been
an adverse change in Tenant’s financial position since the last financial
statement provided to Landlord, or (iii) requested (a) in connection with a
proposed sale or transfer of the Building by Landlord, or (b) by an investor of
Landlord, any Landlord Entity or any lender or proposed lender of Landlord or
any Landlord Entity.  At Tenant’s request, Landlord shall enter into a
confidentiality agreement with Tenant, which agreement is reasonably acceptable
to Landlord and covers confidential financial information provided by Tenant to
Landlord.  Notwithstanding the foregoing, so long as Tenant is a publicly traded
company on an “over-the-counter” market or any recognized national or
international securities exchange, the foregoing shall not apply so long as
Tenant’s current public annual report (in compliance with applicable securities
laws) for such applicable year is available to Landlord in the public domain.

 

33.          COMMISSIONS.  Each of the parties represents and warrants to the
other that it has not dealt with any broker or finder in connection with this
Lease, except as described on the Reference Pages.

 

34.          TIME AND APPLICABLE LAW.  Time is of the essence of this Lease and
all of its provisions.  This Lease shall in all respects be governed by the laws
of the state in which the Building is located.  Whenever a period of time is
prescribed for the taking of an action by Landlord, the period of time for the
performance of such action shall be extended by the number of days that the
performance is actually delayed due to strikes, acts of God, shortages of labor
or materials, war, terrorist acts, pandemics, civil disturbances and other
causes beyond the reasonable control of Landlord.

 

35.          SUCCESSORS AND ASSIGNS.  Subject to the provisions of Article 9,
the terms, covenants and conditions contained in this Lease shall be binding
upon and inure to the benefit of the heirs, successors, executors,
administrators and assigns of the parties to this Lease.

 

36.          ENTIRE AGREEMENT.  This Lease, together with its exhibits, contains
all agreements of the parties to this Lease and supersedes any previous
negotiations.  There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits.  This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.  This Lease
may be executed in any number of counterparts, each of which shall be deemed an
original, but all of which, together, shall constitute one and the same Lease. 
In order to expedite the transaction contemplated herein, telecopied signatures
or signatures transmitted by electronic mail in so-called “pdf” format may be
used in place of original signatures on this Lease.  Landlord and Tenant intend
to be bound by the signatures on the telecopied or e-mailed document, are aware
that the other party will rely on the telecopied or e-mailed signatures, and
hereby waive any defenses to the enforcement of the terms of this Lease

 

24

--------------------------------------------------------------------------------

 

based on such telecopied or e-mailed signatures.  Promptly following
transmission of the telecopied or e-mailed signatures, Tenant shall promptly
deliver to Landlord with original signatures on this Lease.

 

37.          EXAMINATION NOT OPTION.  Submission of this Lease shall not be
deemed to be a reservation of the Premises.  Landlord shall not be bound by this
Lease until it has received a copy of this Lease duly executed by Tenant and has
delivered to Tenant a copy of this Lease duly executed by Landlord, and until
such delivery Landlord reserves the right to exhibit and lease the Premises to
other prospective tenants.  Notwithstanding anything contained in this Lease to
the contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.

 

38.          RECORDATION.  Tenant shall not record or register this Lease or a
short form memorandum hereof without the prior written consent of Landlord, and
then shall pay all charges and taxes incident such recording or registration.

 

39.          LETTER OF CREDIT.  In lieu of providing cash as a security deposit,
at Tenant’s option, upon Tenant’s execution and delivery of this Lease to
Landlord (or if Tenant provides a cash Security Deposit at execution and
delivery of this Lease, Tenant may thereafter substitute such cash Security
Deposit with a Letter of Credit provided pursuant to the terms and conditions of
this Article 39), Tenant shall deliver to Landlord, as collateral for the full
performance by Tenant of all of its obligations under this Lease and for all
losses and damages Landlord may suffer as a result of Tenant’s failure to comply
with one or more provisions of this Lease, including, but not limited to, any
post lease termination damages under Section 1951.2 of the California Civil
Code, an Irrevocable Standby Letter of Credit (the “Letter of Credit”)  in the
amount of Two Hundred and Fifty Thousand Dollars ($250,000.00).  The following
terms and conditions shall apply to the Letter of Credit:

 

39.1        The Letter of Credit shall be in favor of Landlord, shall be issued
by a bank acceptable to Landlord with a Standard & Poors rating of “A” or
better, shall comply with all of the terms and conditions of this Article and
shall otherwise be in the form attached hereto as Exhibit F.  Landlord hereby
approves of Wells Fargo Bank as the issuing bank.

 

39.2        The Letter of Credit or any replacement Letter of Credit shall be
irrevocable for the term thereof and shall automatically renew on a year to year
basis until a period ending not earlier than two months subsequent to the
Termination Date (the “LOC Expiration Date”) without any action whatsoever on
the part of Landlord; provided that the issuing bank shall have the right not to
renew the Letter of Credit by giving written notice to Landlord not less than
sixty (60) days prior to the expiration of the then current term of the Letter
of Credit that it does not intend to renew the Letter of Credit.  Tenant
understands that the election by the issuing bank not to renew the Letter of
Credit shall not, in any event, diminish the obligation of Tenant to deposit the
Security Deposit or maintain such an irrevocable Letter of Credit in favor of
Landlord through the LOC Expiration Date.

 

39.3        Landlord, or its then authorized representative, upon Tenant’s
failure to comply with one or more provisions of this Lease (subject to
applicable notice and cure periods), or as otherwise specifically agreed by
Landlord and Tenant pursuant to this Lease or any amendment hereof, without
prejudice to any other remedy provided in this Lease or by Regulations, shall
have the right from time to time to make one or more draws on the Letter of
Credit and use all or part of the proceeds in accordance with Section 39.4
below.  In addition, if Tenant fails to furnish a renewal or replacement letter
of credit complying with all of the provisions of this Article 39 at least
thirty (30) days prior to the stated expiration date of the Letter of Credit
then held by Landlord, Landlord may draw upon such Letter of Credit and hold the
proceeds thereof (and such proceeds need not be segregated) in accordance with
the terms of this Article 39.  Funds may be drawn down on the Letter of Credit
upon presentation to the issuing bank of Landlord’s (or Landlord’s then
authorized representative’s) certification set forth in Exhibit F.  In the event
that Landlord draws upon the Letter of Credit solely due to Tenant’s failure to
renew the Letter of Credit at least thirty (30) days before its expiration,
Tenant shall at any time thereafter be entitled to provide Landlord with a
replacement Letter of Credit that satisfies the requirements hereunder, at which
time Landlord shall return any remaining unapplied cash proceeds of the original
Letter of Credit drawn by Landlord.  Tenant may at any time substitute a
Security Deposit for the Letter of Credit, or a Letter of Credit for the
Security Deposit.

 

39.4        Tenant acknowledges and agrees (and the Letter of Credit shall so
state) that the Letter of Credit shall be honored by the issuing bank without
inquiry as to the truth of the statements set forth in such draw request and
regardless of whether the Tenant disputes the content of such statement.  The
proceeds of the Letter of Credit shall constitute Landlord’s sole and separate
property (and not Tenant’s property or the property of Tenant’s bankruptcy
estate) and Landlord may immediately upon any draw (and without notice to
Tenant) apply or offset the proceeds of the Letter of Credit: (a)  against any
rent or other amounts payable by Tenant under this Lease that is not paid when
due; (b) against all losses and damages that Landlord has suffered or that
Landlord reasonably estimates that it may suffer as a result of Tenant’s failure
to comply with one or more provisions of this Lease, including any damages
arising under Section 1951.2 of the California Civil Code

 

25

--------------------------------------------------------------------------------


 

following termination of this Lease; (c) against any costs incurred by Landlord
in connection with this Lease (including attorneys’ fees); and (d) against any
other amount that Landlord may spend or become obligated to spend by reason of
Tenant’s default.  Provided Tenant has surrendered the Premises, Landlord agrees
to pay to Tenant within sixty (60) days after the LOC Expiration Date the amount
of any proceeds of the Letter of Credit received by Landlord and not applied as
allowed above; provided, that if prior to the LOC Expiration Date a voluntary
petition is filed by Tenant or any guarantor, or an involuntary petition is
filed against Tenant or any Guarantor by any of Tenant’s or guarantor’s
creditors, under the Federal Bankruptcy Code, then Landlord shall not be
obligated to make such payment in the amount of the unused Letter of Credit
proceeds until either all preference issues relating to payments under this
Lease have been resolved in such bankruptcy or reorganization case or such
bankruptcy or reorganization case has been dismissed, in each case pursuant to a
final court order not subject to appeal or any stay pending appeal.

 

39.5        If, as result of any application or use by Landlord of all or any
part of the Letter of Credit, the amount of the Letter of Credit shall be less
than the amount set forth in this Article 39, Tenant shall, within five (5) days
thereafter, provide Landlord with additional letter(s) of credit in an amount
equal to the deficiency (or a replacement letter of credit in the total amount
required pursuant to this Article 39), and any such additional (or replacement)
letter of credit shall comply with all of the provisions of this Article 39, and
if Tenant fails to comply with the foregoing, notwithstanding anything to the
contrary contained in this Lease, the same shall constitute an incurable Event
of Default by Tenant.  Tenant further covenants and warrants that it will
neither assign nor encumber the Letter of Credit or any part thereof and that
neither Landlord nor its successors or assigns will be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.

 

39.6        Landlord may, at any time and without notice to Tenant and without
first obtaining Tenant’s consent thereto, transfer all or any portion of its
interest in and to the Letter of Credit to another party, person or entity,
including Landlord’s mortgagee and/or to have the Letter of Credit reissued in
the name of Landlord’s mortgagee.  If Landlord transfers its interest in the
Building and transfers the Letter of Credit (or any proceeds thereof then held
by Landlord) in whole or in part to the transferee, Landlord shall, without any
further agreement between the parties hereto, thereupon be released by Tenant
from all liability therefor. The provisions hereof shall apply to every transfer
or assignment of all or any part of the Letter of Credit to a new landlord.  In
connection with any such transfer of the Letter of Credit by Landlord, Tenant
shall, at Tenant’s sole cost and expense, execute and submit to the issuer of
the Letter of Credit such applications, documents and instruments as may be
necessary to effectuate such transfer. Tenant shall be responsible for paying
the issuer’s transfer and processing fees in connection with any transfer of the
Letter of Credit and, if Landlord advances any such fees (without having any
obligation to do so), Tenant shall reimburse Landlord for any such transfer or
processing fees within ten (10) days after Landlord’s written request therefor.

 

39.7        If the Letter of Credit expires earlier than the LOC Expiration
Date, or the issuing bank notifies Landlord that it shall not renew the Letter
of Credit, Landlord shall accept a renewal thereof or substitute Letter of
Credit (such renewal or substitute Letter of Credit to be in effect not later
than thirty (30) days prior to the expiration thereof), irrevocable and
automatically renewable through the LOC Expiration Date upon the same terms as
the expiring Letter of Credit or upon such other terms as may be acceptable to
Landlord.  However, if (a) the Letter of Credit is not timely renewed, or (b) a
substitute Letter of Credit, complying with all of the terms and conditions of
this paragraph is not timely received, Landlord may present such Letter of
Credit to the issuing bank, and the entire sum so obtained shall be paid to
Landlord, to be held by Landlord in accordance with Article 5 of this Lease. 
Notwithstanding the foregoing, Landlord shall be entitled to receive from Tenant
all attorneys’ fees and costs incurred in connection with the review of any
proposed substitute Letter of Credit pursuant to this Section.

 

39.8        Landlord and Tenant (a) acknowledge and agree that in no event or
circumstance shall the Letter of Credit or any renewal thereof or substitute
therefor or any proceeds thereof be deemed to be or treated as a “security
deposit” under any Regulation applicable to security deposits in the commercial
context including Section 1950.7 of the California Civil Code, as such section
now exist or as may be hereafter amended or succeeded (“Security Deposit Laws”),
(b) acknowledge and agree that the Letter of Credit (including any renewal
thereof or substitute therefor or any proceeds thereof) is not intended to serve
as a security deposit, and the Security Deposit Laws shall have no applicability
or relevancy thereto, and (c) waive any and all rights, duties and obligations
either party may now or, in the future, will have relating to or arising from
the Security Deposit Laws. Tenant hereby waives the provisions of Section 1950.7
of the California Civil Code and all other provisions of Regulations, now or
hereafter in effect, which (i) establish the time frame by which Landlord must
refund a security deposit under a lease, and/or (ii) provide that Landlord may
claim from the security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
specified above in this Section 39.8 and/or those sums reasonably necessary to
compensate Landlord for any loss or damage caused by Tenant’s breach of this
Lease or the acts or omission of Tenant or any other Tenant Entities, including
any damages Landlord suffers following termination of this Lease.

 

26

--------------------------------------------------------------------------------


 

39.9        Notwithstanding anything to the contrary contained in this Lease, in
the event that at any time the financial institution which issues said Letter of
Credit is declared insolvent by the FDIC or is closed for any reason, Tenant
must immediately provide a substitute Letter of Credit that satisfies the
requirements of this Lease hereby from a financial institution acceptable to
Landlord, in Landlord’s sole discretion.

 

40.          OPTION TO RENEW.  Provided this Lease is in full force and effect
and Tenant is not in default beyond applicable notice and cure periods under any
of the other terms and conditions of this Lease at the time of notification or
commencement, Tenant shall have one (1) option to renew (the “Renewal Option”)
this Lease for a term of three (3) years (the “Renewal Term”), for the portion
of the Premises being leased by Tenant as of the date the Renewal Term is to
commence, on the same terms and conditions set forth in this Lease, except as
modified by the terms, covenants and conditions as set forth below:

 

40.1        If Tenant elects to exercise the Renewal Option, then Tenant shall
provide Landlord with written notice no earlier than the date which is fifteen
(15) months prior to the expiration of the Term of this Lease but no later than
the date which is twelve (12) months prior to the expiration of the Term of this
Lease.  If Tenant fails to provide such notice, Tenant shall have no further or
additional right to extend or renew the Term of this Lease.

 

40.2        The Annual Rent and Monthly Installment of Rent in effect at the
expiration of the Term of this Lease shall be adjusted to reflect the Prevailing
Market (defined below) rate.  Landlord shall advise Tenant of the new Annual
Rent and Monthly Installment of Rent for the Premises no later than thirty (30)
days after receipt of Tenant’s written request therefor.  Said request shall be
made no earlier than thirty (30) days prior to the first date on which Tenant
may exercise its Renewal Option under this Article 40.  Said notification of the
new Annual Rent and Monthly Installment of Rent may include a provision for its
escalation or decrease to provide for a change in the Prevailing Market rate
between the time of notification and the commencement of the Renewal Term.

 

40.3        If Tenant and Landlord are unable to agree on a mutually acceptable
Annual Rent and Monthly Installment of Rent for the Renewal Term not later than
sixty (60) days prior to the expiration of the initial Term, then Landlord and
Tenant, within five (5) days after such date, shall each simultaneously submit
to the other, in a sealed envelope, its good faith estimate of the Prevailing
Market rate for the Premises during the Renewal Term (collectively referred to
as the “Estimates”). If the higher of such Estimates is not more than one
hundred five percent (105%) of the lower of such Estimates, then the Prevailing
Market rate shall be the average of the two Estimates.  If the Prevailing Market
rate is not established by the exchange of Estimates, then, within seven
(7) days after the exchange of Estimates, Landlord and Tenant shall each select
an appraiser to determine which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises during the Renewal Term.  Each appraiser
so selected shall be certified as an MAI appraiser or as an ASA appraiser and
shall have had at least five (5) years experience within the previous ten
(10) years as a real estate appraiser working in Mountain View, California, with
working knowledge of current rental rates and practices.  For purposes hereof,
an “MAI” appraiser means an individual who holds an MAI designation conferred
by, and is an independent member of, the American Institute of Real Estate
Appraisers (or its successor organization, or in the event there is no successor
organization, the organization and designation most similar), and an “ASA”
appraiser means an individual who holds the Senior Member designation conferred
by, and is an independent member of, the American Society of Appraisers (or its
successor organization, or, in the event there is no successor organization, the
organization and designation most similar).

 

40.4        Upon selection, Landlord’s and Tenant’s appraisers shall work
together in good faith to agree upon which of the two Estimates most closely
reflects the Prevailing Market rate for the Premises.  The Estimates chosen by
such appraisers shall be binding on both Landlord and Tenant.  If either
Landlord or Tenant fails to appoint an appraiser within the seven (7) day period
referred to above, the appraiser appointed by the other party shall be the sole
appraiser for the purposes hereof.  If the two appraisers cannot agree upon
which of the two Estimates most closely reflects the Prevailing Market rate
within twenty (20) days after their appointment, then, within ten (10) days
after the expiration of such twenty (20) day period, the two appraisers shall
select a third appraiser meeting the aforementioned criteria.  Once the third
appraiser (i.e., the arbitrator) has been selected as provided for above, then,
as soon thereafter as practicable but in any case within fourteen (14) days, the
arbitrator shall make his or her determination of which of the two Estimates
most closely reflects the Prevailing Market rate and such Estimate shall be
binding on both Landlord and Tenant as the Prevailing Market rate for the
Premises.  If the arbitrator believes that expert advice would materially assist
him or her, he or she may retain one or more qualified persons to provide such
expert advice.  The parties shall share equally in the costs of the arbitrator
and of any experts retained by the arbitrator.  Any fees of any appraiser,
counsel or experts engaged directly by Landlord or Tenant, however, shall be
borne by the party retaining such appraiser, counsel or expert.

 

40.5        If the Prevailing Market rate has not been determined by the
commencement date of the Renewal Term, Tenant shall pay Monthly Installments of
Rent upon the terms and conditions in effect during the last month of the
initial

 

27

--------------------------------------------------------------------------------


 

Term until such time as the Prevailing Market rate has been determined.  Upon
such determination, the Annual Rent and Monthly Installments of Rent for the
Premises shall be retroactively adjusted to the commencement of such Renewal
Term for the Premises.

 

40.6        Except with respect to a Permitted Transfer, this Renewal Option is
not transferable; the parties hereto acknowledge and agree that they intend that
the aforesaid option to renew this Lease shall be “personal” to Tenant as set
forth above and any Permitted Transferee and that in no event will any other
assignee or sublessee have any rights to exercise the aforesaid option to renew.

 

40.7        If the Renewal Option is validly exercised or if Tenant fails to
validly exercise the Renewal Option, Tenant shall have no further right to
extend the term of this Lease.

 

40.8        For purposes of this Renewal Option, “Prevailing Market” shall mean
the arms length fair market annual rental rate per rentable square foot under
new and renewal leases and amendments entered into on or about the date on which
the Prevailing Market is being determined hereunder for the Premises for space
comparable to the Premises at the Project and buildings comparable to the
Building in the same rental market in the Mountain View, California area (which
the parties acknowledge does not include the downtown Mountain View submarket)
as of the date the Renewal Term is to commence, taking into account the specific
provisions of this Lease which will remain constant.  The determination of
Prevailing Market shall take into account any material economic differences
between the terms of this Lease and any comparison lease or amendment, such as
rent abatements, construction costs and other concessions and the manner, if
any, in which the landlord under any such lease is reimbursed for operating
expenses and taxes.  The determination of Prevailing Market shall also take into
consideration any reasonably anticipated changes in the Prevailing Market rate
from the time such Prevailing Market rate is being determined and the time such
Prevailing Market rate will become effective under this Lease.

 

41.          ACCELERATION OPTION.

 

41.1        Tenant shall have the one time right to accelerate the Termination
Date (“Acceleration Option”) of this Lease, with respect to the entire Premises
only, from the expiration of the eighty-fourth (84th) full calendar month of the
Term to the expiration of the sixtieth (60th) full calendar month of the Term
(the “Accelerated Termination Date”), if:

 

41.1.1     There is no default by Tenant beyond any applicable notice and cure
periods under this Lease at the date Tenant provides Landlord with an
Acceleration Notice (hereinafter defined); provided, however, that if Tenant is
in default under this Lease at such time but the applicable cure period has not
yet expired, then Tenant shall be obligated to cure such default within the
applicable cure period or Tenant’s Acceleration Notice shall be null and void
and of no force or effect; and

 

41.1.2     No part of the Premises is sublet for a term extending past the
Accelerated Termination Date unless such sublease can be terminated prior to the
Accelerated Termination Date; and

 

41.1.3     This Lease has not been assigned except to a Permitted Transferee;
and

 

41.1.4     Landlord receives notice of acceleration (“Acceleration Notice”) not
less than twelve (12) full calendar months prior to the Accelerated Termination
Date.

 

41.2        If Tenant exercises its Acceleration Option, at least six (6) months
prior to the Accelerated Termination Date, Tenant shall pay to Landlord the sum
of an amount equal to (i) six (6) months of the Monthly Installment of Rent and
Tenant’s Proportionate Share of Expenses and Taxes applicable to the fifth (5th)
Lease Year, and (ii) the unamortized portion of all of the following: (a) any
leasing commissions and legal fees, (b) the Initial Alterations, and (c) the
Allowance (collectively, the “Acceleration Fee”) as a fee in connection with the
acceleration of the Termination Date and not as a penalty; provided that the
Acceleration Fee shall be increased by an amount equal to the unamortized
portion of any leasing commissions, tenant improvements and allowances or other
concessions incurred by Landlord in connection with any additional space other
than the initial Premises leased by Tenant under this Lease and that is subject
to acceleration hereunder.  Tenant shall remain liable for all Monthly
Installments of Rent, Tenant’s Proportionate Share of Expenses and Taxes,
additional rent and all other sums due under this Lease up to and including the
Accelerated Termination Date even though billings for such may occur subsequent
to the Accelerated Termination Date.  The “unamortized portion” of any of the
foregoing shall be determined using an interest rate of eight percent (8%) per
annum.  Within ninety (90) days following the Commencement Date, Landlord shall
submit a statement to Tenant that identifies the nature and amount of the
components that comprise the Acceleration Fee (subject to the foregoing) for
Tenant’s review and approval.  If Tenant

 

28

--------------------------------------------------------------------------------


 

reasonably disagrees with any component of the Acceleration Fee or the amount of
such component, then Landlord and Tenant shall work together to resolve any
outstanding issues with respect to the components of the Acceleration Fee within
thirty (30) days after Landlord has submitted its statement.  Once Landlord and
Tenant have resolved any outstanding issues concerning the components of the
Acceleration Fee, the parties shall execute a letter confirming the amount of
the Acceleration Fee, which amount shall be subject to any increases with
respect to any additional space in accordance with the first sentence of this
Section 41.2.

 

41.3        If Tenant, subsequent to providing Landlord with an Acceleration
Notice, defaults in any of the provisions of this Lease beyond the expiration of
any applicable notice and cure periods (including, without limitation, a failure
to pay the Acceleration Fee due hereunder), Landlord, at its option, may
(i) declare Tenant’s exercise of the Acceleration Option to be null and void,
and any Acceleration Fee paid to Landlord shall be returned to Tenant, after
first applying such Acceleration Fee against any past due rent under this Lease,
or (ii) continue to honor Tenant’s exercise of its Acceleration Option, in which
case, Tenant shall remain liable for the payment of the Acceleration Fee and for
all Monthly Installments of Rent, Tenant’s Proportionate Share of
Expenses, Insurance Costs and Taxes, any additional rent and other sums due
under this Lease up to and including the Accelerated Termination Date even
though billings for such may occur subsequent to the Accelerated Termination
Date.

 

41.4        As of the date Tenant provides Landlord with an Acceleration Notice,
any unexercised rights or options of Tenant to renew the Term of this Lease or
to expand the Premises (whether expansion options, rights of first or second
refusal, rights of first or second offer, or other similar rights), and any
outstanding tenant improvement allowance not claimed and properly utilized by
Tenant in accordance with this Lease as of such date, shall immediately be
deemed terminated and no longer available or of any further force or effect.

 

42.          BUILDING SIGNAGE.

 

42.1        Tenant shall be entitled to one tenant identification sign to be
located on the Building in a location and of a size that is reasonably
comparable to the signage of other tenants in the Project (the “Building
Signage”).  The exact location of the Building Signage shall be subject to all
applicable Regulations and Landlord’s prior written approval.  The Building
Signage shall not be illuminated.  Such right to the Building Signage is subject
to the following terms and conditions:  (a) Tenant shall submit plans and
drawings for the Building Signage to Landlord and to the City of Mountain View
and to any other public authorities having jurisdiction and shall obtain written
approval from Landlord and each such jurisdiction prior to installation, and
shall fully comply with all applicable Regulations; (b) Tenant shall, at
Tenant’s sole cost and expense, design, construct and install the Building
Signage; (c) the size, color and design of the Building Signage shall be subject
to Landlord’s prior written approval; and (d) Tenant shall maintain the Building
Signage in good condition and repair, ordinary wear and tear excepted, and all
costs of maintenance and repair shall be borne by Tenant.  Maintenance shall
include, without limitation, cleaning.  Notwithstanding the foregoing, Tenant
shall not be liable for any fee in connection with Tenant’s right to display the
Building Signage in accordance with this Lease.  At Landlord’s option, Tenant’s
right to the Building Signage may be revoked and terminated upon occurrence of
any of the following events:  (i) There shall be an Event of Default by Tenant
under this Lease that continues for more than thirty (30) days without having
cured such Event of Default; (ii) Tenant or any Permitted Transferee leases less
than fifty percent (50%) of the Premises; or (iii) this Lease shall terminate or
otherwise no longer be in effect.

 

42.2        Upon the expiration or earlier termination of this Lease or at such
other time that Tenant’s signage rights are terminated pursuant to the terms
hereof, if Tenant fails to remove the Building Signage and repair the Building
in accordance with the terms of this Lease, Landlord shall cause the Building
Signage to be removed from the Building and the Building to be repaired and
restored to the condition which existed prior to the installation of the
Building Signage (including, if necessary, the replacement of any precast
concrete panels), all at the sole cost and expense of Tenant and otherwise in
accordance with this Lease, without further notice from Landlord. 
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
pay all costs and expenses for such removal and restoration within five
(5) business days following delivery of an invoice therefor.  Except in
connection with a Permitted Transfer, the rights provided in this Article 42
shall be non-transferable apart from an approved sublease or assignment of this
Lease unless otherwise agreed by Landlord in writing in its sole discretion. 
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
have the exclusive right to place tenant identification signage on the Building
and the Premises.

 

43.          MONUMENT SIGNAGE.

 

43.1        So long as (a) Landlord has not terminated this Lease as a result of
Tenant’s default under the terms of this Lease beyond the expiration of
applicable notice and cure periods; and (b) Tenant or any Permitted Transferee
leases more than fifty percent (50%) of the Premises, Tenant shall have the
exclusive right to have its name listed and/or logo (as of the

 

29

--------------------------------------------------------------------------------


 

date of this Lease) depicted on the monument sign associated with the Building,
and a right to have its name only listed on a pro rata portion of the shared
monument sign for the Project (collectively, the “Monument Sign”), subject to
the terms of this Article 43.  The design, size and color of Tenant’s signage
with Tenant’s name and/or logo to be included on the Monument Sign, and the
manner in which it is attached to the Monument Sign, shall comply with all
applicable Regulations and shall be subject to the approval of Landlord and any
applicable governmental authorities, including the City of Mountain View. 
Landlord reserves the right to withhold consent to any sign that, in the
reasonable judgment of Landlord, is not harmonious with the design standards of
the Building and Monument Sign.  Landlord shall have the right to require that
all names on the Monument Sign be of the same size and style.  Tenant must
obtain Landlord’s written consent to any proposed signage and lettering prior to
its fabrication and installation.  The location of Tenant’s name on the shared
Monument Sign, shall be subject to the existing rights of existing tenants in
the Project, and the location of Tenant’s name on the shared Monument Sign shall
be further subject to Landlord’s reasonable approval.  To obtain Landlord’s
consent, Tenant shall submit design drawings to Landlord showing the type and
sizes of all lettering; the colors, finishes and types of materials used; and
(if applicable and Landlord consents in its sole discretion) any provisions for
illumination.  Although the Monument Sign will be maintained by Landlord, Tenant
shall pay its Proportionate Share of the cost of any maintenance and repair
associated with the Monument Sign.  In the event that additional names are
listed on the Monument Sign, all future costs of maintenance and repair shall be
prorated between Tenant and the other parties that are listed on such Monument
Sign.

 

43.2        Tenant’s name and/or logo on the Monument Sign shall be designed,
constructed, installed, insured, maintained, repaired and removed from the
Monument Sign all at Tenant’s sole risk, cost and expense.  Tenant, at its cost,
shall be responsible for the maintenance, repair or replacement of Tenant’s
signage on the Monument Sign, which shall be maintained in a manner reasonably
satisfactory to Landlord.

 

43.3        If during the Term (and any extensions thereof) (a) Landlord has
terminated this Lease as a result of Tenant’s default under the terms of this
Lease beyond the expiration of applicable notice and cure periods; or (b) Tenant
or any Permitted Transferee leases less than fifty percent (50%) of the
Building, then Tenant’s rights granted herein will terminate and Landlord may
remove Tenant’s name from the Monument Sign at Tenant’s sole cost and expense
and restore the Monument Sign to the condition it was in prior to installation
of Tenant’s signage thereon, ordinary wear and tear excepted.  The cost of such
removal and restoration shall be payable as additional rent within five (5) days
of Landlord’s demand.  Landlord may, at anytime during the Term (or any
extension thereof), upon five (5) days prior written notice to Tenant, relocate
the position of Tenant’s name on the shared Monument Sign.  The cost of such
relocation of Tenant’s name shall be at the cost and expense of Landlord.

 

43.4        Except in connection with a Permitted Transfer, the rights provided
in this Article 43 shall be non-transferable apart from an approved sublease or
assignment of this Lease unless otherwise agreed by Landlord in writing in its
sole discretion.

 

44.          HAZARDOUS MATERIALS.  The terms of this Article 44 supplement
Article 1 of this Lease.

 

44.1        Tenant agrees that Tenant, its agents and contractors, licensees, or
invitees shall not Handle any Hazardous Materials on, under, or about the
Premises, without Landlord’s prior written consent (which consent shall not be
unreasonably withheld as long as Tenant demonstrates and documents to Landlord’s
reasonable satisfaction (a) that such Hazardous Materials (i) are necessary or
useful to Tenant’s business; and (ii) will be used, kept, and stored in
compliance with all laws relating to any Hazardous Materials so brought or used
or kept in or about the Premises; and (b) that Tenant will give all required
notices concerning the presence in or on the Premises or the release of such
Hazardous Materials from the Premises) provided that Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials,
which products are of a type customarily found in offices and households (such
as aerosol cans containing insecticides, toner for copies, paints, paint
remover, and the like) and de minimis quantities of pharmaceutical products, the
presence of which in the Premises does not require a governmental permit,
provided further that Tenant shall Handle any such Hazardous Materials in a safe
and lawful manner and shall not allow such Hazardous Materials to contaminate
the Premises or the Building or the property upon which the Building is located
(“Property”).

 

44.2        Tenant further agrees that neither Tenant nor any Tenant Entity will
cause any substance suspected of causing cancer or reproductive toxicity to come
into contact with groundwater under the Premises or Property.  Any such
substance coming into contact with groundwater shall be considered a Hazardous
Material.

 

44.3        In addition to the provisions of Section 44.1, and subject to the
terms and conditions hereof, Tenant may Handle Hazardous Materials, limited to
the types, amounts, and use identified on Exhibit H attached hereto.  Tenant
hereby certifies to Landlord that the information provided by Tenant pursuant to
this Article 44 is true, correct, and complete.  Tenant’s business and
operations, and its handling, storage, use and disposal of Hazardous Materials
shall at all times comply

 

30

--------------------------------------------------------------------------------


 

with all Environmental Laws.  Tenant shall secure and abide by all permits
necessary for Tenant’s operations on the Premises.  Tenant shall give or post
all notices required by all Environmental Laws.  If Tenant shall at any time
fail to comply with this Article 44, Tenant shall immediately notify Landlord in
writing of such noncompliance.

 

44.4        Tenant shall provide Landlord with copies of any Material Safety
Data Sheets (as required by the Occupational Safety and Health Act) relating to
any Hazardous Materials to be used, kept, or stored at or on the Premises, at
least thirty (30) days prior to the first use, placement, or storage of such
Hazardous Material on the Premises.

 

44.5        Tenant shall not store hazardous wastes on the Premises for more
than ninety (90) days; “hazardous waste” has the meaning given it by the
Resource Conservation and Recovery Act of 1976, as amended.  Tenant shall not
install any underground or above ground storage tanks on the Premises.  Tenant
shall not dispose of any Hazardous Material or solid waste on the Premises.  In
performing any alterations of the Premises permitted by this Lease, Tenant shall
not install any Hazardous Material in the Premises without the specific written
consent of Landlord.

 

44.6        Any increase in the premiums for necessary insurance on the Building
or the Property which arises from Tenant’s use and/or storage of Hazardous
Materials shall be borne solely by Tenant.  Tenant shall procure and maintain at
its sole expense such additional insurance as may be necessary to comply with
any requirement of any federal, state or local governmental agency with
jurisdiction.

 

44.7                        If Landlord, in its sole discretion, reasonably
believes that the Premises, the Building or the Property have become
contaminated with Hazardous Materials that must be removed under the laws of the
State in which the Premises is located or otherwise in breach of the provisions
of this Lease, Landlord, in addition to its other rights under this Lease, may
enter upon the Premises and obtain samples from the Premises, including without
limitation the soil and groundwater under the Premises, for the purposes of
analyzing the same to determine whether and to what extent the Premises, the
Building or the Property have become so contaminated.  Tenant shall reimburse
Landlord for the costs of any inspection, sampling and analysis that discloses
contamination for which Tenant is liable under the terms of this Lease.  Tenant
may not perform any sampling, testing, or drilling to locate any Hazardous
Materials on the Premises without Landlord’s prior written consent.

 

44.8        Without limiting the above, Tenant shall reimburse, defend,
indemnify and hold Landlord and the Landlord Entities harmless from and against
any and all claims, losses, liabilities, damages, costs and expenses, including
without limitation, loss of rental income, loss due to business interruption,
and attorneys fees and costs, to the extent arising out of or in any way
connected with the use, manufacture, storage, or disposal of Hazardous Materials
by Tenant, any Tenant Entities or Tenant’s contractors on, under or about the
Premises including, without limitation, the costs of any required or necessary
investigation, repair, cleanup or detoxification and the preparation of any
closure or other required plans in connection herewith, whether voluntary or
compelled by governmental authority.  The indemnity obligations of Tenant under
this Section shall survive the expiration or any termination of this Lease.  At
Landlord’s option, Tenant shall perform any required or necessary investigation,
repair, cleanup, or detoxification of the Premises and the Property that is
Tenant’s responsibility under this Lease.  In such case, Landlord shall have the
right, in its sole discretion, to approve all plans, consultants, and cleanup
standards.  Tenant shall provide Landlord on a timely basis with (a) copies of
all documents, reports, and communications with governmental authorities; and
(b) notice and an opportunity to attend all meetings with regulatory
authorities.  Tenant shall comply with all notice requirements and Landlord and
Tenant agree to cooperate with governmental authorities seeking access to the
Premises for purposes of sampling or inspection.  No disturbance of Tenant’s use
of the Premises resulting from activities conducted pursuant to this
Section shall constitute an actual or constructive eviction of Tenant from the
Premises.  In the event that such cleanup extends beyond the termination of this
Lease, Tenant’s obligation to pay rent (including additional rent and percentage
rent, if any) shall continue until such cleanup is completed and any certificate
of clearance or similar document has been delivered to Landlord. Rent during
such holdover period shall be at market rent; if the parties are unable to agree
upon the amount of such market rent, then Landlord shall have the option of
(i) increasing the rent for the period of such holdover based upon the increase
in the cost-of-living from the third month preceding the commencement date to
the third month preceding the start of the holdover period, using such indices
and assumptions and calculations as Landlord in its sole reasonable judgment
shall determine are necessary; or (ii) having Landlord and Tenant each appoint a
qualified MAI appraiser doing business in the area; in turn, these two
independent MAI appraisers shall appoint a third MAI appraiser and the majority
shall decide upon the fair market rental for Premises as of the expiration of
the then current term.  Landlord and Tenant shall equally share in the expense
of this appraisal except that in the event the rent is found to be within
fifteen percent (15%) of the original rate quoted by Landlord, then Tenant shall
bear the full cost of all the appraisal process.  In no event shall the rent be
subject to determination or modification by any person, entity, court, or
authority other than as set forth expressly herein, and in no event shall the
rent for any holdover period be less than the rent due in the preceding period.

 

31

--------------------------------------------------------------------------------


 

44.9        Notwithstanding anything set forth in this Lease, Tenant shall only
be responsible for contamination of Hazardous Materials or any cleanup resulting
directly therefrom, to the extent resulting directly from matters occurring or
Hazardous Materials deposited (other than by contractors, agents or
representatives controlled by Landlord) during the Term (as the same may be
extended), and any other period of time during which Tenant or Tenant’s Entities
are in actual or constructive occupancy of the Premises.  Except to the extent
exacerbated by Tenant or any Tenant Entity, Tenant shall have no responsibility
for Hazardous Materials that migrate onto the Premises from outside the
Premises.  Tenant shall take reasonable precautions to prevent the contamination
of the Premises with Hazardous Materials by third parties.

 

44.10      It shall not be unreasonable for Landlord to withhold its consent to
any proposed assignment or sublease if (a) the proposed assignee’s or
sublessee’s anticipated use of the Premises involves the generation, storage,
use, treatment or disposal of Hazardous Materials not approved by Landlord in
accordance with the terms and conditions of this Lease or otherwise in violation
of the terms or conditions of this Lease; (b) the proposed assignee or sublessee
has been required by any prior landlord, lender, or governmental authority to
take remedial action in connection with Hazardous Materials contaminating a
property if the contamination resulted from such assignee’s or sublessee’s
actions or use of the property in question; or (c) the proposed assignee or
sublessee is subject to an enforcement order issued by any governmental
authority in connection with the use, disposal, or storage of a hazardous
material.

 

44.11      Any of Tenant’s insurance insuring against claims of the type dealt
with in this Article 44 shall be considered primary coverage for claims against
the Property arising out of or under this Article 44.

 

44.12      In the event of (a) any transfer of Tenant’s interest under this
Lease; or (b) the termination of this Lease, by lapse of time or otherwise,
Tenant shall be solely responsible for compliance with any and all then
effective federal, state or local laws concerning the presence of Hazardous
Materials in or on the Premises, and the presence of Hazardous Materials 
(i) brought in or on the Premises (except as expressly set forth in this
Article 44), and (ii) brought in or on the Building or Property (but outside of
the Premises) by Tenant or any Tenant Entity (for example, the New Jersey
Environmental Cleanup Responsibility Act, the Illinois Responsible Property
Transfer Act, or similar applicable state laws), including but not limited to
any reporting or filing requirements imposed by such Regulations.  Tenant’s duty
to pay any rent and additional rent shall continue until the obligations imposed
by such Regulations are satisfied in full and any certificate of clearance or
similar document has been delivered to Landlord.

 

44.13      All consents given by Landlord pursuant to this Article 44 shall be
in writing.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32

--------------------------------------------------------------------------------


 

45.          LIMITATION OF LANDLORD’S LIABILITY.  Redress for any claim against
Landlord under this Lease shall be limited to and enforceable only against and
to the extent of Landlord’s interest in the Building, which, for purposes of
this Lease, shall include rents due from tenants, insurance proceeds (provided,
however, that in no event shall Tenant, or anyone claiming on behalf or through
Tenant, be deemed or otherwise considered a loss payee under any such insurance
policies), and proceeds from condemnation or eminent domain proceedings (prior
to the distribution of same to any partner or shareholder of Landlord or any
other third party).  The obligations of Landlord under this Lease are not
intended to be and shall not be personally binding on, nor shall any resort be
had to the private properties of, any of its or its investment manager’s
trustees, directors, officers, partners, beneficiaries, members, stockholders,
employees, or agents, and in no case shall Landlord be liable to Tenant
hereunder for any lost profits, damage to business, or any form of special,
indirect or consequential damages.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the Lease
Reference Date set forth in the Reference Pages of this Lease.

 

LANDLORD:

 

TENANT:

 

 

 

SFERS REAL ESTATE CORP. U,
a Delaware corporation

 

VIVUS, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lisa Vogel

 

By:

/s/ Leland Wilson

 

 

 

 

 

Name:

Lisa Vogel

 

Name:

Leland Wilson

 

 

 

 

 

Title:

Vice President, Asset Manager

 

Title:

Chief Executive Officer

 

 

 

 

 

Dated:

12/13/12

 

Dated:

12/12/12

 

33

--------------------------------------------------------------------------------


 

EXHIBIT A — FLOOR PLAN DEPICTING THE PREMISES

 

attached to and made a part of the Lease bearing the

Lease Reference Date of December 11, 2012 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VIVUS, INC., a Delaware corporation, as Tenant

 

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of the Lease.  It does not in any way supersede any of
Landlord’s rights set forth in Article 17 of the Lease with respect to
arrangements and/or locations of public parts of the Building and changes in
such arrangements and/or locations.  It is not to be scaled; any measurements or
distances shown should be taken as approximate.

 

[g280822ke07i001.gif]

 

 

LW

LV

 

Initials

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A-1 — SITE PLAN

 

attached to and made a part of the Lease bearing the

Lease Reference Date of December 11, 2012 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VIVUS, INC., a Delaware corporation, as Tenant

 

Exhibit A-1 is intended only to show the general location of the Building and/or
the Project as of the beginning of the Term of the Lease.  It does not in any
way supersede any of Landlord’s rights set forth in Article 17 of the Lease with
respect to arrangements and/or locations of public parts of the Building and
changes in such arrangements and/or locations.  It is not to be scaled; any
measurements or distances shown should be taken as approximate.

 

[g280822ke07i002.gif]

 

 

LW

LV

 

Initials

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B — INITIAL ALTERATIONS

 

attached to and made a part of the Lease bearing the

Lease Reference Date of December 11, 2012 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VIVUS, INC., a Delaware corporation, as Tenant

 

1.                                      Tenant, following the delivery of the
Premises by Landlord and the full and final execution and delivery of the Lease
to which this Exhibit B is attached and all prepaid rental, the Security Deposit
or Letter of Credit (as the case may be) and insurance certificates required
under the Lease, shall have the right to perform alterations and improvements in
the Premises (the “Initial Alterations”).  Notwithstanding the foregoing, Tenant
and its contractors shall not have the right to perform the Initial Alterations
in the Premises unless and until Tenant has complied with all of the terms and
conditions of Article 6 of the Lease, including, without limitation, approval by
Landlord of the final plans for the Initial Alterations and the contractors to
be retained by Tenant to perform such Initial Alterations.  Tenant shall be
responsible for all elements of the design of Tenant’s plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design.  In addition to the foregoing and subject to Section 6 of this
Exhibit B, Tenant shall be solely liable for all costs and expenses associated
with or otherwise caused by Tenant’s performance and installment of the Initial
Alterations (including, without limitation, any legal compliance requirements
arising outside of the Premises).  Landlord’s approval of the architect and
contractors to perform the Initial Alterations shall not be unreasonably
withheld.  The parties agree that Landlord’s approval of the general contractor
to perform the Initial Alterations shall not be considered to be unreasonably
withheld if any such general contractor (a) does not have trade references
reasonably acceptable to Landlord, (b) does not maintain insurance as required
pursuant to the terms of the Lease, (c) does not have the ability to be bonded
for the work in an amount of no less than one hundred fifty percent (150%) of
the total estimated cost of the Initial Alterations, (d) does not provide
current financial statements reasonably acceptable to Landlord, (e) does not
execute the Responsible Contractor Policy Statement provided by Landlord, or
(f) is not licensed as a contractor in the state/municipality in which the
Premises is located.  Tenant acknowledges the foregoing is not intended to be an
exclusive list of the reasons why Landlord may reasonably withhold its consent
to a general contractor.  Notwithstanding the foregoing, Landlord hereby
approves of Tenant’s use of South Bay Construction, Iron Construction, Hollander
Smith Construction, or JLL Construction as the general contractor and API Design
as the architect with respect to the Initial Alterations.

 

2.                                      Landlord agrees to contribute the sum of
$316,680.00 (that is $7.00 per rentable square feet of the Premises) (the
“Allowance”) toward the cost of performing the Initial Alterations.  The
Allowance may only be used for the cost of preparing design and construction
documents and mechanical and electrical plans for the Initial Alterations,
permitting, Tenant’s project manager and for hard costs in connection with the
Initial Alterations.  The Allowance, less a ten percent (10%) retainage (which
retainage shall be payable as part of the final draw), shall be paid to Tenant
in periodic disbursements within thirty (30) days after receipt of the following
documentation: (a) an application for payment and sworn statement of contractor
substantially in the form of AIA Document G-702 covering all work for which
disbursement is to be made to a date specified therein; (b) a certification from
an AIA architect substantially in the form of the Architect’s Certificate for
Payment which is located on AIA Document G702, Application and Certificate of
Payment; (c) contractor’s, subcontractor’s and material supplier’s conditional
waivers of liens which shall cover all Initial Alterations for which
disbursement is being requested and all other statements and forms required for
compliance with the mechanics’ lien laws of the state in which the Premises is
located, together with all such invoices, contracts, or other supporting data as
Landlord or Landlord’s Mortgagee may reasonably require; (d) a cost breakdown
for each trade or subcontractor performing the Initial Alterations; (e) plans
and specifications for the Initial Alterations, together with a certificate from
an AIA architect that such plans and specifications comply in all material
respects with all laws affecting the Building, Property and Premises; (f) copies
of all construction contracts for the Initial Alterations, together with copies
of all change orders, if any; and (g) a request to disburse from Tenant
containing a good faith estimate of the cost to complete the Initial
Alterations.  Upon completion of the Initial Alterations, and prior to final
disbursement of the Allowance, Tenant shall furnish Landlord with:  (i) general
contractor and architect’s completion affidavits; (ii) full and final waivers of
lien; (iii) receipted bills covering all labor and materials expended and used;
(iv) as-built plans of the Initial Alterations; and (v) the certification of
Tenant’s architect that the Initial Alterations have been installed in a good
and workmanlike manner in accordance with the approved plans, and in accordance
with applicable laws, codes and ordinances.  In no event shall Landlord be
required to disburse the Allowance more than one time per month. 
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Allowance during the continuance of an uncured
default under the Lease, and Landlord’s obligation to disburse shall only resume
when and if such default is cured.

 

 

LW

LV

 

Initials

 

B-1

--------------------------------------------------------------------------------


 

3.                                      In no event shall the Allowance be used
for the purchase of equipment, furniture or other items of personal property of
Tenant.  If Tenant does not submit a request for payment of the entire Allowance
to Landlord in accordance with the provisions contained in this Exhibit B by
December 15, 2013, any unused amount shall accrue to the sole benefit of
Landlord, it being understood that Tenant shall not be entitled to any credit,
abatement or other concession in connection therewith.  Tenant shall be
responsible for all applicable state sales or use taxes, if any, payable in
connection with the Initial Alterations and/or Allowance.  Landlord shall be
entitled to deduct from the Allowance a construction management fee for the
Initial Alterations in an amount equal to two percent (2%) of the Allowance.

 

4.                                      Except as otherwise provided in this
Lease, Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance or in the
Lease, incur any costs in connection with the construction or demolition of any
improvements in the Premises.

 

5.                                      Upon Tenant’s request, no later than
thirty (30) days of Landlord’s approval of Tenant’s final construction drawings
for the Initial Alterations, Landlord shall advise Tenant what portion, if any,
of the Initial Alterations Tenant shall be required to remove at the expiration
or earlier termination of this Lease.  Notwithstanding the foregoing, it is
agreed that other than cabling and wiring, Tenant shall have no obligation to
remove that portion of the Initial Alterations, or later installed alterations,
additions  or improvements including in the warehouse portion of the Premises,
pursuant to Article 6 of the Lease, and comprising standard office improvements
such as gypsum board, partitions, ceiling grids and tiles, fluorescent lighting
panels, Building standard doors and non-glued down carpeting.

 

6.                                      Notwithstanding anything to the contrary
contained in the Lease or in this Exhibit B, Landlord, not Tenant, shall perform
at its sole cost and expense any alterations or improvements that are required
by Regulations solely as a result of the administrative act of Tenant’s
submission of an application for a building permit and/or the issuance of such
building permit to perform the Initial Alterations so long as such requirement
is not in any manner related to the particular design, scope and/or construction
of the actual Initial Alterations or triggered thereby.  Except to the extent
negligently caused or exacerbated by Tenant or any of Tenant’s employees,
agents, invites and/or contractors, if Tenant, in connection with the
performance of the Initial Alterations discovers the existence of any asbestos
or other hazardous substances in the Premises that is in a condition that,
pursuant to applicable Regulations, will require removal, remediation or
encapsulation and which (i) renders the Premises untenantable, or (ii) otherwise
prevents Tenant from commencing or completing the Initial Alterations (the
“Required Remediation”), Landlord shall diligently engage in such removal,
remediation or encapsulation in accordance with applicable Regulations at
Landlord’s sole cost.  Landlord shall have the right to contest any alleged
Required Remediation in good faith, including, without limitation, the right to
apply for and obtain a waiver or deferment of compliance, the right to assert
any and all defenses allowed by Regulations and the right to appeal any
decisions, judgments or rulings to the fullest extent permitted by Regulations. 
Landlord, after the exhaustion of any and all rights to appeal or contest, will
perform all Required Remediation required for purposes of clauses (i) and
(ii) of above.  Landlord, after the exhaustion of any and all rights to appeal
or contest, will make all repairs, additions, alterations or improvements
necessary to comply with the terms of any final order or judgment, provided that
if Landlord elects not to contest any alleged violation, Landlord will promptly
make necessary all repairs, additions, alterations or improvements. Subject to
the foregoing, Tenant, not Landlord, shall be responsible for the correction of
any violations that arise out of or in connection with the specific nature of
Tenant’s business in the Premises, the acts or omissions of Tenant, its agents,
employees or contractors, Tenant’s arrangement of any furniture, equipment or
other property in the Premises, any repairs, alterations, additions or
improvements performed by or on behalf of Tenant and any design or configuration
of the Premises.

 

7.                                      Notwithstanding anything in this Lease
to the contrary, the Commencement Date shall be extended by one (1) day for each
day Tenant’s completion of the Initial Alterations is actually delayed solely
due to (i) Landlord’s failure to provide responses and/or approvals within the
time frames expressly specified in this Exhibit B, or (ii) Landlord’s
performance of the Required Remediation, including Landlord’s consents or
appeals thereof.  Landlord and Tenant shall cooperate and work together in good
faith to reduce or eliminate any interference or delay in Tenant’s performance
and completion of the Initial Alterations that may result from Landlord
performance of any Required Remediation as set forth above.

 

8.                                      This Exhibit B shall not be deemed
applicable to any additional space added to the Premises at any time or from
time to time, whether by any options under the Lease or otherwise, or to any
portion of the original Premises or any additions to the Premises in the event
of a renewal or extension of the original Term of the Lease, whether by any
options under the Lease or otherwise, unless expressly so provided in the Lease
or any amendment or supplement to the Lease.

 

 

LW

LV

 

Initials

 

B-2

--------------------------------------------------------------------------------

 

[g280822ke09i001.jpg]

EXHIBIT C — COMMENCEMENT DATE MEMORANDUM  attached to and made a part of the
Lease bearing the Lease Reference Date of December 11, 2012 between SFERS REAL
ESTATE CORP. U, a Delaware corporation, as Landlord and VIVUS, INC., a Delaware
corporation, as Tenant  COMMENCEMENT DATE MEMORANDUM  THIS MEMORANDUM, made as
of , 20 , by and between SFERS REAL ESTATE CORP. U, a Delaware corporation
(“Landlord”) and VIVUS, INC., a Delaware corporation (“Tenant”).  Recitals:  A.
Landlord and Tenant are parties to that certain Lease, dated for reference
December 11, 2012 (the “Lease”) for certain premises (the “Premises”) consisting
of approximately 45,240 square feet at the building located at 351 East Evelyn
Avenue, Mountain View, California 94041.  B. Tenant is in possession of the
Premises and the Term of the Lease has commenced.  C. Landlord and Tenant desire
to enter into this Memorandum confirming the Commencement Date, the Termination
Date and other matters under the Lease.  NOW, THEREFORE, Landlord and Tenant
agree as follows:  1. The actual Commencement Date is .  2. The actual
Termination Date is .  3. The schedule of the Annual Rent and the Monthly
Installment of Rent set forth on the Reference Pages is deleted in its entirety,
and the following is substituted therefor:  [insert rent schedule]  4.
Capitalized terms not defined herein shall have the same meaning as set forth in
the Lease.  IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date and year first above written.  LANDLORD: TENANT: 
SFERS REAL ESTATE CORP. U, a Delaware corporation VIVUS, INC., a Delaware
corporation   By: DO NOT SIGN By: DO NOT SIGN  Name: Name:  Title: Title: 
Dated: Dated:  LW LV Initials

 

C-1

--------------------------------------------------------------------------------

 

 

EXHIBIT D — RULES AND REGULATIONS

 

attached to and made a part of the Lease bearing the

Lease Reference Date of December 11, 2012 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VIVUS, INC., a Delaware corporation, as Tenant

 

1.                                      Except as expressly permitted in the
Lease, no sign, placard, picture, advertisement, name or notice (collectively
referred to as “Signs”) shall be installed or displayed on any part of the
outside of the Building without the prior written consent of the Landlord which
consent shall be in Landlord’s sole discretion. All approved Signs shall be
printed, painted, affixed or inscribed at Tenant’s expense by a person or vendor
approved by Landlord and shall be removed by Tenant at Tenant’s expense upon
vacating the Premises. Landlord shall have the right to remove any Sign
installed or displayed in violation of this rule at Tenant’s expense and without
notice.

 

2.                                      If Landlord objects in writing to any
curtains, blinds, shades or screens attached to or hung in or used in connection
with any window or door of the Premises or Building, Tenant shall immediately
discontinue such use.  No awning shall be permitted on any part of the
Premises.  Tenant shall not place anything or allow anything to be placed
against or near any glass partitions or doors or windows which may appear
unsightly, in the opinion of Landlord, from outside the Premises.

 

3.                                      Tenant shall not alter any lock or other
access device or install a new or additional lock or access device or bolt on
any door of its Premises without the prior written consent of Landlord.  Tenant,
upon the termination of its tenancy, shall deliver to Landlord the keys or other
means of access to all doors.

 

4.                                      If Tenant requires telephone, data,
burglar alarm or similar service, the cost of purchasing, installing and
maintaining such service shall be borne solely by Tenant. No boring or cutting
for wires will be allowed without the prior written consent of Landlord.
Landlord shall direct electricians as to where and how telephone, data, and
electrical wires are to be introduced or installed. The location of burglar
alarms, telephones, call boxes or other office equipment affixed to the Premises
shall be subject to the prior written approval of Landlord.

 

5.                                      Tenant shall not place a load upon any
floor of its Premises, including mezzanine area, if any, which exceeds the load
per square foot that such floor was designed to carry and that is allowed by
law. Heavy objects shall stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Landlord will not be responsible
for loss of or damage to any such equipment or other property from any cause,
and all damage done to the Building by maintaining or moving such equipment or
other property shall be repaired at the expense of Tenant.

 

6.                                      Tenant shall not install any radio or
television antenna, satellite dish, loudspeaker or other device on the roof or
exterior walls of the Building without Landlord’s prior written consent which
consent shall be in Landlord’s sole discretion.

 

7.                                      Except in connection with any Cosmetic
Alterations or any approved alterations, Tenant shall not mark, drive nails,
screw or drill into the partitions, woodwork, plaster or drywall (except for
pictures and general office uses) or in any way deface the Premises or any part
thereof.   Subject to Section 6.1 of the Lease, Tenant shall not affix any floor
covering to the floor of the Premises or paint or seal any floors in any manner
except as approved by Landlord.  Tenant shall repair any damage resulting from
noncompliance with this rule.

 

8.                                      No cooking shall be done or permitted on
the Premises, except that Underwriters’ Laboratory approved microwave ovens or
equipment for brewing coffee, tea, hot chocolate and similar beverages shall be
permitted, provided that such equipment and use is in accordance with all
applicable Regulations.

 

9.                                      Tenant shall not use any hand trucks
except those equipped with the rubber tires and side guards, and may use such
other material-handling equipment as Landlord may approve.  Except as set forth
in the Lease to the contrary, Tenant shall not bring any other vehicles of any
kind into the Building. Forklifts which operate on asphalt areas shall only use
tires that do not damage the asphalt.

 

10.                               Tenant shall not use the name of the Building
or any photograph or other likeness of the exterior of the Building in
connection with or in promoting or advertising Tenant’s business except that
Tenant may include the Building name in Tenant’s address.  Landlord shall have
the right, exercisable without notice and without liability to any tenant, to
change the name and address of the Building; provided, that Landlord shall make
commercially reasonable efforts to provide Tenant with not less than sixty (60)
days written notice thereof and shall reimburse Tenant for the cost of one
month’s supply of stationery showing the new address (not to exceed $500.00).

 

 

LW

LV

 

Initials

 

D-1

--------------------------------------------------------------------------------


 

11.                               All trash and refuse shall be contained in
suitable receptacles at locations approved by Landlord. Tenant shall not place
in the trash receptacles any personal trash or material that cannot be disposed
of in the ordinary and customary manner of removing such trash without violation
of any law or ordinance governing such disposal.

 

12.                               Tenant shall comply with all safety, fire
protection and evacuation procedures and regulations established by Landlord or
any governing authority.

 

13.                               Tenant assumes all responsibility for securing
and protecting its Premises and its contents including keeping doors locked and
other means of entry to the Premises closed.

 

14.                               Tenant shall not use any method of heating or
air conditioning other than that supplied by Landlord without Landlord’s prior
written consent.  Tenant shall not permit space heaters in the Premises.

 

15.                               No person shall go on the roof without
Landlord’s permission.

 

16.                               Tenant shall not permit any animals (including
birds and other fowl), reptiles, amphibians or fish (including fish tanks),
other than service animals, e.g. seeing-eye dogs, to be brought or kept in or
about the Premises and shall not permit the same from being brought or kept in
any common area of the Property by Tenant or any Tenant Entities.

 

17.                               Tenant shall not permit any motor vehicles to
be washed or mechanical work or maintenance of motor vehicles to be performed on
any portion of the Premises or parking lot.

 

18.                               These Rules and Regulations are in addition
to, and shall not be construed to in any way modify or amend, in whole or in
part, the terms, covenants, agreements and conditions of any lease of any
premises in the Building.  Subject to Article 16 of the Lease, Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
tenant or tenants, and any such waiver by Landlord shall not be construed as a
waiver of such Rules and Regulations for any or all tenants.

 

19.                               Landlord reserves the right to make such other
and reasonable rules and regulations as in its judgment may from time to time be
needed for safety and security, for care and cleanliness of the Building and for
the preservation of good order in and about the Building.  Tenant agrees to
abide by all such rules and regulations herein stated and any additional
rules and regulations which are adopted, subject to Article 16 of the Lease. 
Tenant shall be responsible for the observance of all of the foregoing rules by
Tenant’s employees, agents, clients, customers, invitees and guests.

 

20.                               Any toilet rooms, toilets, urinals, wash bowls
and other apparatus shall not be used for any purpose other than that for which
they were constructed and no foreign substance of any kind whatsoever shall be
thrown into them.  The expense of any breakage, stoppage or damage resulting
from the violation of this rule shall be borne by the Tenant who, or whose
employees or invitees, shall have caused it.

 

21.                               Tenant shall not permit smoking or carrying of
lighted cigarettes or cigars in areas reasonably designated by Landlord or any
applicable governmental agencies as non-smoking areas.

 

22.                               Any directory of the Building or Project
(“Project Area”), if provided, will be exclusively for the display of the name
and location of tenants only.

 

23.                               Canvassing, soliciting, distribution of
handbills or any other written material in the Building or Project Area is
prohibited and each tenant shall cooperate to prevent the same. No tenant shall
solicit business from other tenants or permit the sale of any goods or
merchandise in the Building or Project Area without the written consent of
Landlord.

 

24.                               Except for the equipment used by Tenant for
the Permitted Uses, any equipment belonging to Tenant which causes noise or
vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenants in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate the
noise or vibration.

 

25.                               Driveways, sidewalks, halls, passages, exits,
entrances and stairways (“Access Areas”) shall not be obstructed by tenants or
used by tenants for any purpose other than for ingress to and egress from their
respective premises. Access areas are not for the use of the general public and
Landlord shall in all cases retain the right to control and prevent access
thereto by all persons whose presence, in the judgment of Landlord, shall be
prejudicial to the safety, character, reputation and interests of the Building
or its tenants.

 

 

LW

LV

 

Initials

 

D-2

--------------------------------------------------------------------------------


 

26.                               Tenant shall reasonably comply with Landlord’s
recycle policy for the Building, including, without limitation, Tenant shall
sort and separate its trash into separate recycling containers as required by
law or which may be furnished by Landlord and located in the Premises. Tenant
shall comply with all Regulations regarding the collection, sorting, separation,
and recycling of garbage, waste products, trash and other refuse at the
Building.  Landlord reserves the right to refuse to collect or accept from
Tenant any trash that is not separated and sorted as required by law or pursuant
to Landlord’s recycling policy, and to require Tenant to arrange for such
collection at Tenant’s cost, utilizing a contractor reasonably satisfactory to
Landlord.

 

27.                               Tenant acknowledges that the Building, at
Landlord’s option, may be operated in accordance with standards for the
certification of environmentally sustainable, high performance buildings or
aspects of their performance, including the U.S. EPA’s Energy Star® rating and,
U.S. Green Building Council’s Leadership in Energy and Environmental Design
program’s standards, as the same are amended or replaced from time to time and
similar “green building” standards (hereinafter collectively referred to as
“Green Building Standards”).  To support Landlord’s sustainability practices,
Tenant is encouraged to use reasonable efforts to use proven energy, water
carbon reduction, and other sustainable measures, such as for example using
energy efficient bulbs in task lighting, installing lighting controls, such as
automatic sensors; turning off lights at the end of the work day; and utilizing
water filtration systems to avoid the use of bottled water.

 

28.                               Landlord reserves the right to designate the
use of parking areas and spaces.  Tenant shall not park in visitor, reserved, or
unauthorized parking areas. Tenant and Tenant’s guests shall park between
designated parking lines only and shall not park motor vehicles in those areas
designated by Landlord for loading and unloading. Vehicles in violation of the
above shall be subject to being towed at the vehicle owner’s expense. Vehicles
parked overnight without prior written consent of the Landlord shall be deemed
abandoned and shall be subject to being towed at vehicle owner’s expense;
provided, however, Tenant may park a reasonable number of company-owned vehicles
overnight. Tenant will from time to time, upon the request of Landlord, supply
Landlord with a list of license plate numbers of vehicles owned or operated by
its employees or agents.  Overnight parking shall be subject to the terms of
this Section 28, as follows:  except as expressly provided below, vehicles
parked overnight without prior written consent of the Landlord shall be subject
to being towed at vehicle owner’s expense.  Notwithstanding the foregoing,
Tenant shall be entitled to park its company-owned vehicles overnight, provided
that (a) any such vehicles parked overnight shall be at Tenant’s sole risk,
(b) Landlord shall not directly or indirectly be liable to Tenant or any other
person for any damage, loss or theft related to such overnight parking of
vehicles and Tenant hereby waives any and all claims, known or unknown, against
and releases Landlord and the Landlord Entities from any and all claims arising
as a consequence of or related to any such damage, loss or theft, (c) in no
event shall the number of such vehicles exceed Tenant’s Proportionate Share of
parking spaces, (d) any such vehicles shall actively enter and leave on a
regular, ongoing basis consistent with Tenant’s operations at the Premises and
shall not be abandoned (in Landlord’s reasonable judgment) by Tenant, and
(e) nothing set forth herein shall be deemed to permit Tenant to use more
parking spaces than Tenant’s Proportionate Share of parking spaces for the
Building.  Tenant will from time to time, upon the request of Landlord, supply
Landlord with a list of license plate numbers of vehicles owned or operated by
its employees or agents.

 

29.                               No trucks, tractors or similar vehicles can be
parked anywhere other than in Tenant’s own truck dock area. Tractor-trailers
which must be unhooked or parked with dolly wheels beyond the concrete loading
areas must use steel plates or wood blocks under the dolly wheels to prevent
damage to the asphalt paving surfaces. No parking or storing of such trailers
will be permitted in the parking areas or on streets adjacent thereto.

 

30.                               During periods of loading and unloading,
Tenant shall not unreasonably interfere with traffic flow and loading and
unloading areas of other tenants.  All products, materials or goods must be
stored within the Tenant’s Premises and not in any exterior areas, including,
but not limited to, exterior dock platforms, against the exterior of the
Building, parking areas and driveway areas. Tenant agrees to keep the exterior
of the Premises clean and free of nails, wood, pallets, packing materials,
barrels and any other debris produced from their operation.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

LW

LV

 

Initials

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E — EARLY POSSESSION AGREEMENT

 

attached to and made a part of the Lease bearing the

Lease Reference Date of December 11, 2012 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VIVUS, INC., a Delaware corporation, as Tenant

 

EARLY POSSESSION AGREEMENT

 

Reference is made to that certain lease dated December 11, 2012, between SFERS
REAL ESTATE CORP. U, a Delaware corporation (“Landlord”) and VIVUS, INC., a
Delaware corporation (“Tenant”), for the Premises located 351 East Evelyn
Avenue, Mountain View, California 94041.

 

It is hereby agreed that, notwithstanding anything to the contrary contained in
the Lease but subject to the terms of Section 2.3 of the Lease, Tenant may
occupy the Premises on                   .  The first Monthly Installment of
Rent is due on                   .

 

Landlord and Tenant agree that all the terms and conditions of the above
referenced Lease are in full force and effect as of the date of Tenant’s
possession of the Premises prior to the Commencement Date pursuant to
Section 2.3 other than the payment of rent.

 

LANDLORD:

 

TENANT:

 

 

 

SFERS REAL ESTATE CORP. U,
a Delaware corporation

 

VIVUS, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

DO NOT SIGN

 

By:

DO NOT SIGN

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Dated:

 

 

Dated:

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

LW

LV

 

Initials

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F — FORM OF LETTER OF CREDIT

 

attached to and made a part of the Lease bearing the

Lease Reference Date of December 11, 2012 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VIVUS, INC., a Delaware corporation, as Tenant

 

FORM OF LETTER OF CREDIT

 

                              

[Name of Financial Institution]

 

 

Irrevocable Standby

 

Letter of Credit

 

No.                                                     

 

Issuance Date:                                     

 

Expiration Date:                                   

 

Applicant:                                                       

 

 

Beneficiary

 

 

 

[Insert Name of Landlord]

 

[Insert Building management office address]

 

 

 

 

 

 

Ladies/Gentlemen:

 

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of 
                                         U.S. Dollars
($                                        ) available for payment at sight by
your draft drawn on us when accompanied by the following documents:

 

1.                                      An original copy of this Irrevocable
Standby Letter of Credit.

 

2.                                      Beneficiary’s dated statement
purportedly signed by an authorized signatory or agent reading: “This draw in
the amount of                                              U.S. Dollars
($                        ) under your Irrevocable Standby Letter of Credit
No.                                          represents funds in the amount due
and owing to us pursuant to the terms of that certain lease by and between
                                            , as landlord, and
                          , as tenant, and/or any amendment to the lease or any
other agreement between such parties related to the lease.”

 

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit.  A copy of any such notice shall also be sent, in the
same manner, to:  RREEF Property Management, 875 North Michigan Avenue,
41st Floor, Chicago, Illinois 60611-1901, Attention: John Marconnet.  In
addition to the foregoing, we understand and agree that you shall also be
entitled to draw upon this Irrevocable Standby Letter of Credit in the event
that we elect not to renew this Irrevocable Standby Letter of Credit by
complying with item 1 above and, in addition, you provide us with a dated
statement purportedly signed by an authorized signatory or agent of Beneficiary
stating that the Applicant has failed to provide you with an acceptable
substitute irrevocable standby letter of credit in accordance with the terms of
the above referenced lease.  We further acknowledge and agree that:  (a) upon
receipt of the documentation required herein, we will honor your draws against
this Irrevocable Standby Letter of Credit without inquiry into the accuracy of
Beneficiary’s signed statement and regardless of whether Applicant disputes the
content of such statement; (b) this Irrevocable Standby Letter of Credit shall
permit partial draws and, in the event you elect to draw upon less than the full
stated amount hereof, the stated amount of this Irrevocable Standby Letter of
Credit shall be automatically reduced by the amount of such partial draw; and
(c) you shall be entitled to transfer your interest in this Irrevocable Standby
Letter of Credit from time to time and more than one time without our approval
and without charge.  In the event of a transfer, we reserve the right to require
reasonable evidence of such transfer as a condition to any draw hereunder.

 

 

LW

LV

 

Initials

 

F-1

--------------------------------------------------------------------------------


 

This Irrevocable Standby Letter of Credit is subject to the Uniform Customs and
Practice for Documentary Credits (1993 revision) ICC Publication No. 500.

 

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

 

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
                                                                                            
to the attention of
                                                                    .

 

 

Very truly yours,

 

 

 

 

 

 

 

[name]

 

 

 

[title]

 

 

LW

LV

 

Initials

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G — FORM OF HAZARDOUS MATERIALS QUESTIONNAIRE

 

attached to and made a part of the Lease bearing the

Lease Reference Date of December 11, 2012 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VIVUS, INC., a Delaware corporation, as Tenant

 

HAZARDOUS MATERIALS QUESTIONNAIRE

 

This questionnaire is designed to solicit information regarding Tenant’s
proposed use, generation, treatment, storage, transfer or disposal of hazardous
or toxic materials, substances or wastes.  If this questionnaire is attached to
or provided in connection with a lease, the reference herein to any such items
shall include all items defined as “Hazardous Materials,” “Hazardous
Substances,” “Hazardous Wastes,” “Toxic Materials,” “Toxic Substances, “Toxic
Wastes,” or such similar definitions contained in such lease.  Please complete
the questionnaire and return it to Landlord for evaluation.  If your use of
materials or substances, or generation of wastes is considered to be
significant, further information may be requested regarding your plans for
hazardous and toxic materials management.  Submission to Landlord of this
Hazardous Materials Questionnaire or Landlord’s request for additional
information shall not deemed consent by Landlord to Tenant’s use of the
materials disclosed herein.  Your cooperation in this matter is appreciated.  If
you have any questions, do not hesitate to call us for assistance.

 

1.

PROPOSED TENANT

 

 

 

Name (Corporation, Individual, Corporate or Individual DBA, or Public Agency):

 

 

 

 

 

Standard Industrial Classification Code (SIC):

 

 

 

Street Address:

 

 

 

City, State, Zip Code:

 

 

 

Contact Person & Title:

 

 

 

Telephone Number:

(      )

 

 

 

 

Facsimile Number:

(      )

 

 

2.

LOCATION AND ADDRESS OF PROPOSED LEASE

 

 

 

Street Address:

 

 

 

City, State, Zip Code:

 

 

 

Bordering Streets:

 

 

 

Streets to which Premises has Access:

 

 

3.

DESCRIPTION OF PREMISES

 

 

 

Floor Area:

 

 

 

Number of Parking Spaces:

 

 

 

Date of Original Construction:

 

 

 

Past Uses of Premises:

 

 

 

Dates and Descriptions of Significant Additions, Alterations or Improvements:

 

 

 

 

 

Proposed Additions, Alterations or Improvements, if any:

 

 

LW

LV

 

Initials

 

G-1

--------------------------------------------------------------------------------


 

4.                                      DESCRIPTION OF PROPOSED PREMISES USE

 

Describe proposed use and operation of Premises including (i) services to be
performed, (ii) nature and types of manufacturing or assembly processes, if any,
and (iii) the materials or products to be stored at the Premises.

 

 

 

Will the operation of your business at the Premises involve the use, generation,
treatment, storage, transfer or disposal of hazardous wastes or materials?   Do
they now?  Yes o No o  If the answer is “yes,” or if your SIC code number is
between 2000 to 4000, please complete Section 5.

 

5.                                      PERMIT DISCLOSURE

 

Does or will the operation of any facet of your business at the Premises require
any permits, licenses or plan approvals from any of the following agencies?

 

U.S. Environmental Protection Agency

Yes o  No o

 

 

City or County Sanitation District

Yes o  No o

 

 

State Department of Health Services

Yes o  No o

 

 

U.S. Nuclear Regulatory Commission

Yes o  No o

 

 

Air Quality Management District

Yes o  No o

 

 

Bureau of Alcohol, Firearms and Tobacco

Yes o  No o

 

 

City or County Fire Department

Yes o  No o

 

 

Regional Water Quality Control Board

Yes o  No o

 

 

Other Governmental Agencies (if yes,

Yes o  No o

 

 

identify:                                                       )

 

 

If the answer to any of the above is “yes,” please indicate permit or license
numbers, issuing agency and expiration date or renewal date, if applicable.

 

 

 

If your answer to any of the above is “yes,” please complete Sections 6 and 7.

 

 

LW

LV

 

Initials

 

G-2

--------------------------------------------------------------------------------


 

6.                                      HAZARDOUS MATERIALS DISCLOSURE

 

Will any hazardous or toxic materials or substances be stored on the Premises? 
Yes o No o  If the answer is “yes,” please describe the materials or substances
to be stored, the quantities thereof and the proposed method of storage of the
same (i.e., drums, aboveground or underground storage tanks, cylinders, other),
and whether the material is a Solid (S), Liquid (L) or Gas (G):

 

Material/

 

Quantity to be

 

 

 

Amount to be Stored

 

Maximum Period of

 

Substance

 

Stored on Premises

 

Storage Method

 

on a Monthly Basis

 

Premises Storage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attach additional sheets if necessary.

 

Is any modification of the Premises improvements required or planned to mitigate
the release of toxic or hazardous materials substance or wastes into the
environment?    Yes o No o  If the answer is “yes,” please describe the proposed
Premises modifications:

 

 

 

7.                                      HAZARDOUS WASTE DISCLOSURE

 

Will any hazardous waste, including recyclable waste, be generated by the
operation of your business at the Premises?  Yes o No o  If the answer is “yes,”
please list the hazardous waste which is expected to be generated (or
potentially will be generated) at the Premises, its hazard class and
volume/frequency of generation on a monthly basis.

 

 

 

 

 

 

 

Maximum Period of

 

Waste Name

 

Hazard Class

 

Volume/Month

 

Premises Storage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attach additional sheets if necessary.

 

If the answer is “yes,” please also indicate if any such wastes are to be stored
within the Premises and the proposed method of storage (i.e., drums, aboveground
or underground storage tanks, cylinders, other).

 

Waste Name

 

Storage Method

 

 

 

 

 

 

 

 

 

 

Attach additional sheets if necessary.

 

 

LW

LV

 

Initials

 

G-3

--------------------------------------------------------------------------------


 

If the answer is “yes,” please also describe the method(s) of disposal for each
waste.  Indicate where disposal will take place including the methods, equipment
and companies to be used to transport the waste:

 

 

 

Is any treatment or processing of hazardous wastes to be conducted at the
Premises?  Yes o No o  If the answer is “yes,” please describe proposed
treatment/processing methods:

 

 

 

Which agencies are responsible for monitoring and evaluating compliance with
respect to the storage and disposal of hazardous materials or wastes at or from
the Premises?  (Please list all agencies):

 

 

 

Have there been any agency enforcement actions regarding Tenant (or any
affiliate thereof), or any existing Tenant’s (or any affiliate’s) facilities, or
any past, pending or outstanding administrative orders or consent decrees with
respect to Tenant or any affiliate thereof?  Yes o No o  If the answer is “yes,”
have there been any continuing compliance obligations imposed on Tenant or its
affiliates as a result of the decrees or orders?  Yes o No o  If the answer is
“yes,” please describe:

 

 

 

Has Tenant or any of its affiliates been the recipient of requests for
information, notice and demand letters, cleanup and abatement orders, or cease
and desist orders or other administrative inquiries?   Yes o No o  If the answer
is “yes,” please describe:

 

 

 

Are there any pending citizen lawsuits, or have any notices of violations been
provided to Tenant or its affiliates or with respect to any existing facilities
pursuant to the citizens suit provisions of any statute?   Yes o No o  If the
answer is “yes,” please describe:

 

 

 

 

LW

LV

 

Initials

 

G-4

--------------------------------------------------------------------------------


 

Have there been any previous lawsuits against the company regarding
environmental concerns?   Yes o No o  If the answer is “yes,” please describe
how these lawsuits were resolved:

 

 

 

Has an environmental audit ever been conducted at any of your company’s existing
facilities?   Yes o No o  If the answer is “yes,” please describe:

 

 

 

Does your company carry environmental impairment insurance?   Yes o No o  If the
answer is “yes,” what is the name of the carrier and what are the effective
periods and monetary limits of such coverage?

 

 

 

8.                                      EQUIPMENT LOCATED OR TO BE LOCATED AT
THE PREMISES

 

Is (or will there be) any electrical transformer or other equipment containing
polychlorinated biphenyls located at the Premises?

 

Yes o  No o  If the answer is “yes,” please specify the size, number and
location (or proposed location):

 

 

 

Is (or will there be) any tank for storage of a petroleum product located at the
Premises?  Yes o  No o  If the answer is “yes,” please specify capacity and
contents of tank; permits, licenses and/or approvals received or to be received
therefor and any spill prevention control or conformance plan to be taken in
connection therewith:

 

 

 

9.                                      ONGOING ACTIVITIES (APPLICABLE TO
TENANTS IN POSSESSION)

 

Has any hazardous material, substance or waste spilled, leaked, discharged,
leached, escaped or otherwise been released into the environment at the
Premises?  Yes o  No o  If the answer is “yes,” please describe including
(i) the date and duration of each such release, (ii) the material, substance or
waste released, (iii) the extent of the spread of such release into or onto the
air, soil and/or water, (iv) any action to clean up the release, (v) any reports
or notifications made of filed with any federal, state, or local agency, or

 

 

LW

LV

 

Initials

 

G-5

--------------------------------------------------------------------------------


 

any quasi-governmental agency (please provide copies of such reports or
notifications) and (vi) describe any legal, administrative or other action taken
by any of the foregoing agencies or by any other person as a result of the
release:

 

 

 

This Hazardous Materials Questionnaire is certified as being true and accurate
and has been completed by the party whose signature appears below on behalf of
Tenant as of the date set forth below.

 

 

DATED:

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

Title

 

 

 

LW

LV

 

Initials

 

G-6

--------------------------------------------------------------------------------


 

EXHIBIT H — APPROVED HAZARDOUS MATERIALS

 

attached to and made a part of the Lease bearing the

Lease Reference Date of December 11, 2012 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VIVUS, INC., a Delaware corporation, as Tenant

 

De minimis quantities of Tenant’s finished pharmaceutical products.

 

[REMAINDER OR PAGE INTENTIONALLY LEFT BLANK]

 

 

LW

LV

 

Initials

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I — FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

attached to and made a part of the Lease bearing the

Lease Reference Date of December 11, 2012 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VIVUS, INC., a Delaware corporation, as Tenant

 

Record and return to:

 

[>Principal Life Insurance Company/>Principal Commercial Funding, LLC/>Principal
Real Estate Investors, LLC/U.S. BANK NATIONAL ASSOCIATION]>

801 Grand Avenue

Des Moines, IA 50392-1360

ATTN:  >

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

> 

 

THIS AGREEMENT, made and entered into as of the > day of >, 20>, by and between
[>PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation/>PRINCIPAL COMMERCIAL
FUNDING, LLC, a Delaware limited liability company/>U.S. BANK NATIONAL
ASSOCIATION, a national banking association/>(list other client)]>, with an
address for purposes of notice at c/o Principal Real Estate Investors, LLC,
801 Grand Avenue, Des Moines, Iowa 50392-1450 (hereinafter called “Lender”) and
>, with its principal office at > (hereinafter called “Lessee”);

 

WITNESSETH:

 

WHEREAS, Lessee has by a written lease dated >, as amended by > (hereinafter
called the “Lease”) leased from the landlord named in the Lease (hereinafter
called “Lessor”), all or part of certain real estate and improvements thereon
located in the city of >, state of >, as more particularly described in
Exhibit A attached hereto (the “Demised Premises”); and

 

WHEREAS, Lessor is encumbering (or has previously encumbered) the Demised
Premises as security for a loan (the “Loan”) from Lender to Lessor (the
“Mortgage”); and

 

WHEREAS, Lessee and Lender have agreed to the following with respect to their
mutual rights and obligations pursuant to the Lease and the Mortgage;

 

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) paid by each
party to the other and the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt whereof is hereby
acknowledged, the parties hereto do hereby covenant and agree as follows:

 

(1)                                 Lessee’s interest in the Lease and all
rights of Lessee thereunder, including but not limited to, any purchase option
or right of first refusal in connection with a sale of the Demised Premises, if
any, shall be and are hereby declared subject and subordinate to the Mortgage
upon the Demised Premises and its terms, and the term “Mortgage” as used herein
shall also include any amendment, supplement, modification, renewal, refinance
or replacement thereof.  Lender further agrees not to join Lessee in any
foreclosure proceeding except to the extent necessary under applicable law, but
such joinder shall not be in derogation of the rights of Lessee as set forth in
this Agreement.

 

Notwithstanding anything herein to the contrary, Lender agrees to recognize
Lessee’s purchase option or right of first refusal only to the extent the
purchase price for the sale of the Demised Premises is paid directly and
immediately to Lender and is sufficient to pay in full the then outstanding
indebtedness under the Loan, including any applicable premium.

 

(2)                                 In the event of any foreclosure of the
Mortgage or any conveyance in lieu of foreclosure, provided that the Lessee
shall not then be in default beyond any grace period under the Lease and that
the Lease shall then be in full force and effect, then Lender shall neither
terminate the Lease nor join Lessee in foreclosure proceedings (except to the
extent necessary under applicable law, but such joinder shall not be in
derogation of the rights of Lessee as set forth in this

 

 

LW

LV

 

Initials

 

I-1

--------------------------------------------------------------------------------


 

Agreement), nor disturb Lessee’s possession, and the Lease shall continue in
full force and effect as a direct lease between Lessee and Lender.  In the event
Lender, its successors and/or assigns acquire the Demised Premises through
foreclosure proceedings, deed-in-lieu of foreclosure, or otherwise, such event
shall not activate Lessee’s purchase option or right of first refusal.

 

(3)                                 After the receipt by Lessee of notice from
Lender of any foreclosure of the Mortgage or any conveyance of the Demised
Premises in lieu of foreclosure, Lessee will thereafter attorn to and recognize
Lender or any purchaser at any foreclosure sale or otherwise as its substitute
lessor on the terms and conditions set forth in the Lease.

 

(4)                                 Lessee hereby agrees that if Lessee has the
right to terminate the Lease or to claim a partial or total eviction, or to
abate or reduce rent due to a Lessor default under the Lease, Lessee will not
exercise such right until it has given written notice to Lender, and Lender has
failed within thirty (30) days after both receipt of such notice and the date
when it shall have become entitled to remedy the same, to commence to cure such
default and thereafter diligently prosecute such cure to completion within
ninety (90) days of Lender’s commencement to cure such default.

 

(5)                                 There shall be no merger of the Lease or the
leasehold estate created thereby with any other estate in the Demised Premises,
including without limitation the fee estate, by reason of the same person or
entity acquiring or holding, directly or indirectly, the Lease and said
leasehold estate and any such other estate.

 

(6)                                 Lessee agrees that if the Lease is
terminated pursuant to the terms of the Lease, or otherwise, Lessee will remit
any payments made in connection with such termination directly and immediately
to Lender.  Lessor hereby agrees that such payments shall be held by Lender as
additional security for the Loan, and applied at Lender’s sole discretion.

 

(7)                                 In no event shall Lender be liable for: 
(a) the return of any security deposit provided to Lessor under the Lease;
(b) any act or omission of the Lessor; (c) any covenant of Lessor to undertake
or complete the initial construction or installation of improvements on the
Demised Premises; (d) any sums due Lessee under the Lease related to the costs
of preparing, furnishing or moving into the Demised Premises (for example, a
construction or tenant improvement allowance); or (e) any covenant of Lessor
related to restrictive uses or exclusives which pertain to properties outside of
the Demised Premises and which Lender could not reasonably comply with if it
became Lessor under the Lease.  Further, Lender shall not be subject to any
offsets or deficiencies which Lessee may be entitled to assert against the
Lessor as a result of any act or omission of Lessor occurring prior to Lender’s
obtaining title to the Demised Premises, it being understood that nothing in
this clause shall be deemed to exclude Lender from responsibility for repairs
and maintenance required of the Lessor under the Lease from and after the date
Lender takes title to the Demised Premises, whether or not the need for such
repairs or maintenance accrued before or after such date; provided, however,
that in no event shall Lender be responsible for consequential damages resulting
from the failure of Lessor to undertake such repairs and maintenance.

 

(8)                                 This Agreement and its terms shall be
governed by the laws of the state where the Demised Premises are located and
shall be binding upon and inure to the benefit of Lender and Lessee and their
respective successors and assigns, including, without limitation, any purchaser
at any foreclosure sale or otherwise.  This Agreement may not be modified orally
or in any manner other than by an agreement, in writing, signed by the parties.

 

(9)                                 This Agreement may be executed in
counterparts, each of which shall be deemed to be an original, and such
counterparts when taken together shall constitute but one agreement.

 

(Signatures on next page)

 

 

LW

LV

 

Initials

 

I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly authorized, fully executed and
delivered on the day and year first above written.

 

> 

 

 

 

 

 

>, Lessee

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

[>Insert Client notary form here]>

 

 

LW

LV

 

Initials

 

I-3

--------------------------------------------------------------------------------
